AMENDED AND RESTATED CREDIT AGREEMENT

among

INNKEEPERS USA TRUST

and

 

INNKEEPERS USA LIMITED PARTNERSHIP,

as Borrowers

 

BANK OF AMERICA, N.A.,

as Administrative Agent and as Issuing Bank

 

CREDIT LYONNAIS NEW YORK BRANCH,

as Syndication Agent

 

and

 

THE LENDERS NAMED HEREIN,

as Lenders

 

$135,000,000

 

As of

July 31, 2001

 

FIRST UNION NATIONAL BANK,

PNC BANK, NATIONAL ASSOCIATION, and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

BANC OF AMERICA SECURITIES LLC and CREDIT LYONNAIS NEW YORK BRANCH,

as Joint Lead Arrangers and Joint Book Managers

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

SECTION 1

 

DEFINITIONS AND TERMS

   1    

1.1 Definitions

   1    

1.2 Time References

   18    

1.3 Other References

   18    

1.4 Accounting Principles

   19    

1.5 Joint and Several

   19

SECTION 2

 

COMMITMENT

   19    

2.1 Revolving Facility

   19    

2.2 Borrowing Procedure

   20    

2.3 Letters of Credit

   20    

2.4 Competitive Bid Facility

   23

SECTION 3

 

TERMS OF PAYMENT

   23    

3.1 Notes and Payments

   23    

3.2 Interest and Principal Payments

   24    

3.3 Interest Options

   24    

3.4 Quotation of Rates

   24    

3.5 Default Rate

   24    

3.6 Interest Recapture

   25    

3.7 Interest Calculations

   25    

3.8 Maximum Rate

   25    

3.9 Interest Periods

   26    

3.10 Continuations; Conversions

   26    

3.11 Order of Application

   26    

3.12 Right of Setoff; Adjustments

   27    

3.13 Booking Borrowings

   27    

3.14 Increased Cost and Reduced Return

   27    

3.15 Limitation on Types of Borrowings

   29    

3.16 Illegality

   29    

3.17 Treatment of Affected Loans

   29    

3.18 Compensation

   30    

3.19 Taxes

   30    

3.20 Fees

   32    

3.21 Extension of Maturity Date

   33    

3.22 Option to Replace Lenders

   34

SECTION 4

 

BORROWING BASE

   34    

4.1 Borrowing Base

   34    

4.2 Admission of Qualified Properties into the Borrowing Base

   35    

4.3 Negative Pledge Agreements

   37    

4.4 Borrowing Base Covenants

   37    

4.5 Failure to Comply With Borrowing Base Covenants

   37    

4.6 Subsidiary Guarantors

   38

 



--------------------------------------------------------------------------------

SECTION 5

 

CONDITIONS PRECEDENT

   38    

5.1 Conditions to Initial Borrowing

   38    

5.2 Conditions to all Borrowings

   40    

5.3 Conditions Generally

   40

SECTION 6

 

REPRESENTATIONS AND WARRANTIES

   40    

6.1 Purpose of Credit Facility

   40    

6.2 Existence, Good Standing, Authority and Compliance

   41    

6.3 Affiliates

   41    

6.4 Authorization and Contravention

   41    

6.5 Binding Effect

   41    

6.6 Financial Statements; Fiscal Year

   41    

6.7 Litigation

   42    

6.8 Taxes

   42    

6.9 Environmental Matters

   42    

6.10 Employee Plans

   42    

6.11 Properties; Liens

   42    

6.12 Locations

   43    

6.13 Government Regulations

   43    

6.14 Transactions with Affiliates

   43    

6.15 Insurance

   43    

6.16 Labor Matters

   43    

6.17 Solvency

   43    

6.18 Full Disclosure

   43    

6.19 Exemption from ERISA; Plan Assets

   43

SECTION 7

 

AFFIRMATIVE COVENANTS

   44    

7.1 Items to be Furnished

   44    

7.2 Use of Proceeds

   45    

7.3 Books and Records

   45    

7.4 Inspections

   45    

7.5 Taxes

   46    

7.6 Payment of Obligations

   46    

7.7 Expenses

   46    

7.8 Maintenance of Existence, Assets, and Business

   46    

7.9 Insurance

   46    

7.10 Preservation and Protection of Rights

   46    

7.11 Environmental Laws

   47    

7.12 Indemnification

   47    

7.13 REIT Status

   48    

7.14 ERISA Exemptions

   48    

7.15 Listed Company

   48    

7.16 Properties

   48

SECTION 8

 

NEGATIVE COVENANTS

   48    

8.1 Payment of Obligations

   48    

8.2 Employee Plans

   48

 



--------------------------------------------------------------------------------

   

8.3 Transactions with Affiliates

   48    

8.4 Compliance with Governmental Requirements and Documents

   49    

8.5 Loans, Advances, and Investments

   49    

8.6 Dividends and Distributions

   49    

8.7 Sale of Assets

   49    

8.8 Mergers and Dissolutions

   49    

8.9 Assignment

   49    

8.10 Fiscal Year and Accounting Methods

   49    

8.11 New Businesses

   49    

8.12 Government Regulations

   50    

8.13 Interest Rate Agreements

   50    

8.14 Subsidiary Guarantors

   50

SECTION 9

 

FINANCIAL COVENANTS

   50    

9.1 Interest Coverage Ratio

   50    

9.2 Fixed Charge Coverage Ratio

   50    

9.3 Adjusted Fixed Charge Coverage Ratio

   50    

9.4 Secured Indebtedness

   50    

9.5 Total Indebtedness to Investments in Hotels

   50    

9.6 Total Indebtedness to Implied Value

   51    

9.7 Minimum Tangible Net Worth

   51    

9.8 Unsecured Debt to Unencumbered Implied Value Ratio

   51

SECTION 10

 

DEFAULT

   51    

10.1 Payment of Obligation

   51    

10.2 Covenants

   51    

10.3 Debtor Relief

   51    

10.4 Judgments and Attachments

   51    

10.5 Government Action

   52    

10.6 Misrepresentation

   52    

10.7 Default Under Other Agreements

   52    

10.8 Validity and Enforceability of Loan Documents

   52    

10.9 Management Changes

   52    

10.10 Change in Control

   52    

10.11 Plan Assets

   52    

10.12 Default Under Operating Leases

   52

SECTION 11

 

RIGHTS AND REMEDIES

   53    

11.1 Remedies Upon Default

   53    

11.2 Waivers

   53    

11.3 Performance by Administrative Agent

   53    

11.4 Not in Control

   53    

11.5 Course of Dealing

   53    

11.6 Cumulative Rights

   54    

11.7 Application of Proceeds

   54    

11.8 Certain Proceedings

   54

SECTION 12

 

ADMINISTRATIVE AGENT

   54

 



--------------------------------------------------------------------------------

   

12.1 Appointment and Authorization of Administrative Agent

   54    

12.2 Delegation of Duties

   55    

12.3 Liability of Administrative Agent

   55    

12.4 Reliance by Administrative Agent

   55    

12.5 Notice of Default

   56    

12.6 Credit Decision; Disclosure of Information by Administrative Agent

   56    

12.7 Indemnification of Administrative Agent

   56    

12.8 Administrative Agent in its Individual Capacity

   57    

12.9 Successor Administrative Agent

   57    

12.10 Other Agents; Lead Managers

   58    

12.11 Approval of Lenders

   58

SECTION 13

 

MISCELLANEOUS

   58    

13.1 Headings

   58    

13.2 Nonbusiness Days; Time

   58    

13.3 Communications

   59    

13.4 Form and Number of Documents

   59    

13.5 Survival

   59    

13.6 Governing Law

   59    

13.7 Invalid Provisions

   59    

13.8 Venue; Service of Process; Jury Trial

   59    

13.9 Amendments, Consents, Conflicts, and Waivers

   60    

13.10 Multiple Counterparts

   61    

13.11 Successors and Assigns; Assignments and Participations

   62    

13.12 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances

   64    

13.13 Entirety

   64    

13.14 Amendment and Restatement

   64    

13.15 Restatement of Existing Credit Agreement

   65

 



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule 1

 

Parties, Addresses, Commitments, and Wiring Information

Schedule 2.1

 

IIII Lessees

Schedule 2.2

 

Summerfield Lessees

Schedule 4.1

 

Form of Borrowing Base Report

Schedule 4.2

 

Closing Date Borrowing Base Properties

Schedule 6.2

 

Jurisdictions of Incorporation, Chief Executive Office, and Jurisdictions

Schedule 6.7

 

Litigation

Schedule 6.9

 

Environmental Matters

Schedule 6.14

 

Affiliates Transactions

Exhibit A

 

Borrowing Request

Exhibit B

 

Compliance Certificate

Exhibit C

 

LC Request

Exhibit D

 

Form of Revolving Credit Note

Exhibit E

 

Form of Subsidiary Guaranty

Exhibit F

 

Form of Counsel Opinion

Exhibit G

 

Form of Assignment and Acceptance

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of July 31, 2001, among
INNKEEPERS USA TRUST, a Maryland real estate investment trust (the “Trust”) and
INNKEEPERS USA LIMITED PARTNERSHIP, a Virginia limited partnership (the
“Partnership”) (the Trust and the Partnership are individually called a
“Borrower” and collectively called “Borrowers”), each of the lenders that are a
signatory hereto or that becomes a signatory hereto as provided in Section
13.11(a) (individually, together with its successors and permitted assigns, a
“Lender” and collectively, the “Lenders”), BANK OF AMERICA, N.A. (“Bank of
America”), a national banking association (formerly NationsBank, N.A.), as
Administrative Agent (in such capacity, together with its successors and
permitted assigns, “Administrative Agent”) and as Issuing Bank (in such
capacity, together with its successors and permitted assigns, “Issuing Bank”),
and CREDIT LYONNAIS NEW YORK BRANCH, as Syndication Agent (in such capacity,
together with its successors and permitted assigns, “Syndication Agent”).

 

RECITALS:

 

1. Reference is hereby made to that certain Amended and Restated Credit
Agreement dated as of May 10, 2000, executed by Borrowers, Administrative Agent,
the other Agents defined therein, and the Lenders defined therein (the “Existing
Agreement”) pursuant to which such Lenders extended to Borrowers a revolving
credit facility.

 

2. Borrowers, Agents, and Lenders desire to amend and restate the Existing
Agreement as and pursuant to this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1

 

DEFINITIONS AND TERMS

 

1.1 Definitions. Unless otherwise indicated, as used in the Loan Documents:

 

“Additional Guarantors” means Consolidated Affiliates of the Trust (other than
the Partnership and Consolidated Affiliates that own any Borrowing Base
Properties) that have Secured Recourse Debt.

 

“Adjusted CAD” means, for the Trust as of any date of determination, (a) Cash
Available for Distribution for the fiscal year most-recently ended, plus (b)
Designated Net Proceeds, minus (c) all regularly scheduled principal payments in
respect of all Liabilities of the Companies during the most-recently ended
twelve (12) month period ending on or before the date of determination, minus
(d) the greater of (i) all Distributions by the Trust during the most- recently
ended twelve (12) month period ending on or before the date of determination,
and (ii) the amount of Distributions required to be paid during such period in
order for the Trust to qualify as a REIT.

 

“Adjusted EBITDA” means, for any Person for any period, (a) EBITDA, minus (b) to
the extent not already deducted from EBITDA, all ground lease payments, minus
(c) a Capital Expenditure reserve equal to the greater of (i) four percent (4%)
of Gross Room Revenue for such period with respect to all Properties

 



--------------------------------------------------------------------------------

owned by such Person, and (ii) any reserves required under all Operating Leases
of such Person during such period.

 

“Adjusted Eurodollar Rate” means, for any Eurodollar Borrowing for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined by Administrative Agent to be equal to the
quotient obtained by dividing (a) the Eurodollar Rate (LIBOR) for such
Eurodollar Borrowing for such Interest Period by (b) one (1) minus the Reserve
Requirement for such Eurodollar Borrowing for such Interest Period.

 

“Adjusted FFO” means, for the Trust as of any date of determination, (a) Funds
from Operations for the fiscal year most recently ended, plus (b) Designated Net
Proceeds, minus (c) all regularly scheduled principal payments in respect of all
Liabilities of the Companies during the most-recently ended twelve (12) month
period ending on or before the date of determination, minus (d) the greater of
(i) all Distributions by the Trust during the most-recently ended twelve (12)
month period ending on or before the date of determination, and (ii) the amount
of Distributions required to be paid during such period in order for the Trust
to qualify as a REIT.

 

“Adjusted Fixed Charges” means, for any Person for any period, the sum of (a)
all Debt Service during such period, (b) all Distributions paid or payable
during such period in respect of any preferred Stock of such Person, and (c) all
actual Capital Expenditures during such period.

 

“Adjusted NOI” means, for any Hotel or any Borrowing Base Property for any
period, (a) all lease payments pursuant to the Operating Lease for such Hotel or
Borrowing Base Property, minus (b) any ground lease payments, minus (c)
appropriate accruals for items such as annual taxes, insurance, or other
operating expenses payable by the owner (as opposed to the applicable Lessee) of
such Hotel or Borrowing Base Property reasonably determined by Administrative
Agent with respect to such Hotel or Borrowing Base Property, minus (iv) a
Capital Expenditure reserve equal to the greater of (A) four percent (4%) of
Gross Room Revenue for such period, and (B) any reserves required under the
Operating Lease for such Hotel or Borrowing Base Property, all as determined in
accordance with accounting principles reasonably acceptable to Administrative
Agent, consistently applied. If the Lessee of any Hotel or Borrowing Base
Property is a wholly-owned Consolidated Affiliate of the Trust, then Adjusted
NOI shall include the Net Income of such Consolidated Affiliate attributable to
such Hotel or Borrowing Base Property.

 

“Administrative Agent” is defined in the preamble.

 

“Affiliate” of a Person means any other individual or entity who directly or
indirectly controls, or is controlled by, or is under common control with, that
Person. For purposes of this definition “control,” “controlled by,” and “under
common control with” mean possession, directly or indirectly, of power to direct
(or cause the direction of) management or policies (whether through ownership of
voting Stock, by contract, or otherwise).

 

“Agent-Related Persons” means Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
Bank of America, in its capacity as Administrative Agent, Banc of America
Securities LLC), and the Representatives of such Persons and Affiliates.

 

2



--------------------------------------------------------------------------------

“Agents” means Administrative Agent and Syndication Agent, and “Agent” means any
one of the Agents.

 

“Agreement” means this Credit Agreement, as modified, amended, supplemented, or
restated from time to time.

 

“Applicable Lending Office” means, for each Lender and for each Type of
Borrowing, the “Lending Office” of such Lender (or of an Affiliate of such
Lender) designated for such Type of Borrowing on Schedule 1 or such other office
of such Lender (or an Affiliate of such Lender) as such Lender may from time to
time specify to Administrative Agent and Borrowers by written notice in
accordance with the terms hereof as the office by which its Borrowings of such
Type are to be made and maintained.

 

“Applicable Margin” means, as of any date of determination:

 

(a) If the Trust does not have an Investment Grade Rating on such determination
date, then the interest margin over the Base Rate or the Adjusted Eurodollar
Rate, as the case may be, based upon the Total Indebtedness to Implied Value
Ratio, as stated in the table below:

 

Level


--------------------------------------------------------------------------------

  

Total Indebtedness to

Implied Value Ratio

--------------------------------------------------------------------------------

  

Applicable Margin for

Eurodollar Borrowings

--------------------------------------------------------------------------------

   

Applicable Margin for

Base Rate Borrowings

--------------------------------------------------------------------------------

 

1

  

Greater than 35%

   1.625 %   0.75 %

2

  

Less than or equal to 35%, but greater than 25%

   1.50 %   0.75 %

3

  

Less than or equal to 25%

   1.40 %   0.75 %

 

The Applicable Margin determined above in effect at any time (whether in the
middle of an Interest Period or otherwise) is based upon the Total Indebtedness
to Implied Value Ratio as determined from the Current Financials and related
Compliance Certificate then most-recently received by Administrative Agent,
effective on the third (3rd) Business Day following receipt. If Borrowers fail
to timely furnish to Administrative Agent any Financial Statements and related
Compliance Certificate as required by this Agreement, then the maximum
Applicable Margin applies from the date those Financial Statements and related
Compliance Certificate are required to be delivered and remain in effect until
Borrowers furnishes them to Administrative Agent.

 

(b) If the Trust has an Investment Grade Rating on such determination date, then
the interest margin over the Base Rate or the Adjusted Eurodollar Rate, as the
case may be, that corresponds to the Moody’s Rating and the S & P Rating set
forth below on the date of determination:

 

Level


--------------------------------------------------------------------------------

  

Moody’s

Rating

--------------------------------------------------------------------------------

  

S&P Rating

--------------------------------------------------------------------------------

  

Applicable Margin for

Eurodollar

Borrowings

--------------------------------------------------------------------------------

   

Applicable Margin for

Base Rate

Borrowings

--------------------------------------------------------------------------------

 

1

   Baa3    BBB-    1.375 %   0.5 %

2

   Baa2    BBB    1.30 %   0.25 %

 

3



--------------------------------------------------------------------------------

3

   Baa1 or better    BBB+ or better    1.225 %   0 %

 

For purposes of the foregoing: (a) if the Moody’s Rating and the S & P Rating
shall fall within different Levels, then the Applicable Margin shall be
determined by reference to the numerically lower Level (e.g., if the S & P
Rating is in Level 1 and the Moody’s Rating is in Level 2, then the Applicable
Margin shall be determined by reference to Level 1); and (b) if only one of the
Moody’s Rating or the S & P Rating shall be in effect, then Borrowers may
substitute the corresponding rating of Fitch IBCA, Duff & Phelps, or its
successors or another ratings agency acceptable to Administrative Agent. Each
change in the Applicable Margin shall be effective commencing on the third (3rd)
Business Day following the earlier to occur of (i) Administrative Agent’s
receipt of notice from Borrowers, as required in Section 7.1(h), of a change in
the Moody’s Rating or the S & P Rating, and (ii) Administrative Agent’s actual
knowledge of a change in the Moody’s Rating or the S & P Rating.

 

(c) Administrative Agent shall promptly notify each Credit Party and Borrowers
of any change in the Applicable Margin, provided that the failure to provide
such notice shall not affect the effective date of any such change.

 

“Approved Costs” means, for any Hotel or any Borrowing Base Property, the sum of
the acquisition, construction, and other capitalized costs of such Hotel,
whether in the form of cash, property, liabilities assumed, or other
consideration. If the Lessee of any Hotel or Borrowing Base Property is a
wholly-owned Consolidated Affiliate of the Trust, then Approved Costs with
respect to such Hotel or such Borrowing Base Property shall include, without
duplication, the demonstrable purchase price (in whatever form paid) of any
predecessor Operating Lease paid to the immediately prior Lessee that was not a
Consolidated Affiliate of the Trust.

 

“Approved Franchise” means any “Marriott International, Inc.” “Hilton Hotels
Corporation,” “Bass Hotels & Resorts,” “Wyndham International, Inc.,” or
“Starwood Hotels & Resorts Worldwide Inc.” franchise or license or another
franchise or license approved by Required Lenders in writing.

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement substantially in the form of Exhibit G.

 

“Bank of America” is defined in the preamble.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus one-half of one percent (0.5%), and (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate.” Such rate is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions, and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

4



--------------------------------------------------------------------------------

“Base Rate Borrowing” means a Borrowing bearing interest at the Base Rate plus
the Applicable Margin.

 

“Borrowing” means (without duplication) any amount disbursed by (a) Lenders to
or on behalf of any Borrower under the Loan Documents, or (b) any Lender in
accordance with, and to satisfy the obligations of any Borrower under, any Loan
Document.

 

“Borrowing Base” is defined in Section 4.1.

 

“Borrowing Base Properties” means each of the Qualified Properties owned by an
Obligor and approved by Required Lenders for inclusion in the Borrowing Base in
accordance with Section 4, and “Borrowing Base Property” means any one of the
Borrowing Base Properties.

 

“Borrowing Base Report” means a report in substantially the form of Schedule 4.1
certified by a Responsible Officer of each Borrower, setting forth in reasonable
detail the total number of Rooms, date placed in service, date acquired,
property location, type, Approved Costs, room revenue, base rent, lower tier,
upper tier, threshold, percentage rent, annual real estate taxes, annual
insurance, ground rents, capital expenditure reserves, Adjusted NOI, and a
calculation of the Implied Value for each of the Borrowing Base Properties
(individually and in the aggregate).

 

“Borrowing Date” means (a) for any Borrowing (i) the date for which funds are
requested by Borrowers, or (ii) the date any Borrowing is Converted hereunder to
another Type of Borrowing, and (b) for any LC, the date in which an LC is
requested by Borrowers.

 

“Borrowing Request” means a request substantially in the form of Exhibit A and
signed by a Responsible Officer of Borrowers.

 

“Business Day” means (a) for all purposes, any day other than Saturday, Sunday,
and any other day that commercial banks are authorized by any Governmental
Requirement to be closed in Texas or New York, and (b) for purposes of any
Eurodollar Borrowing, a day that satisfies the requirements of clause (a) and is
a day when commercial banks are open for domestic or international business in
London.

 

“Capital Expenditures” means any expenditures by a Person for an asset that will
be used in years subsequent to the year in which the expenditure is made or
which is properly classified in the relevant financial statements of such Person
in accordance with GAAP as a capital asset; provided, however, that “Capital
Expenditures” shall not include expenditures incurred in connection with (a)
Hotels under construction, (b) Hotels that are being substantially refurbished
or rehabilitated, or (c) a franchisor’s or licensor’s product improvement plan.

 

“Capitalization Rate” means, with respect to any Hotel or any Borrowing Base
Property (a) as of any determination date from the Closing Date through December
31, 2001, eleven percent (11%) and (b) as of any determination date during any
calendar year thereafter during the term of this Agreement, the capitalization
rate reasonably determined by Required Lenders on a state-by-state basis for
such calendar year subject to the provisions of Section 4.1(b).

 

“Capital Lease” means, for any Person, any capital lease or sublease that has
been (or under GAAP should be) capitalized on a balance sheet of such Person.

 

5



--------------------------------------------------------------------------------

“Cash Available for Distribution” means, for any Person for any period, Funds
from Operations less Capital Expenditures during such period.

 

“Cash Equivalents” means (a) investments and direct obligations of the United
States of America or any agency thereof, or obligations fully guaranteed by the
United States of America or any agency thereof, provided that such obligations
mature within one (1) year of the date of acquisition thereof, (b) commercial
paper rated “A-1” or better according to S & P or “P-1” or better according to
Moody’s and maturing not more than one hundred and eighty (180) days from the
date of acquisition thereof, (c) time deposits with, and certificates of deposit
and bankers’ acceptances issued by, any Agent or any United States bank having
capital surplus and undivided profits aggregating at least $1,000,000,000, and
(d) mutual funds whose investments are limited to the foregoing.

 

“Change in Control” means the occurrence of any one of the following: (a) any
Person or group of related Persons shall have acquired beneficial ownership of
more than thirty-five percent (35%) of the outstanding Stock of the Trust
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, and the applicable rules and regulations thereunder); (b)
Continuing Directors of the Trust shall cease to constitute at least sixty-six
and two-thirds percent (66 2/3%) of the members of the Board of Directors of the
Trust; (c) the Trust shall cease to own, directly or indirectly, all of the
outstanding Stock of General Partner; or (d) the Trust shall cease to own,
directly or indirectly, at least fifty-one percent (51%) of the outstanding
Stock of the Partnership.

 

“Closing Date” means the date this Agreement is fully executed and delivered.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Co-Documentation Agents” means First Union National Bank, Wells Fargo Bank,
National Association, and PNC Bank, National Association.

 

“Commitment” means, for a Lender, the amount (which is subject to reduction and
cancellation as provided in this Agreement) stated beside such Lender’s name on
Schedule 1 as most recently amended under this Agreement, as the same may be
terminated pursuant to Section 11.1, and as the same may be increased or
decreased from time to time by further assignment pursuant to Section 13.11.

 

“Commitment Usage” means, at any time, the sum of (a) the Total Principal Debt
plus (b) the LC Exposure.

 

“Companies” means, without duplication, (a) the Trust, (b) the Partnership; (c)
General Partner; and (d) each of their respective Consolidated Affiliates, and
“Company” means any one of the Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B and signed by a Responsible Officer of Borrowers.

 

“Consolidated Affiliate” means, in respect of any Person, any other Person in
whom such Person holds Stock and whose financial results would be consolidated
under GAAP with the financial results of such Person on the consolidated
financial statements of such Person.

 

6



--------------------------------------------------------------------------------

“Continuing Directors” means the directors of the Trust on the Closing Date and
each other director if such director’s nomination for the election to the Board
of Directors of the Trust is recommended by a majority of the Continuing
Directors (which shall include Persons theretofore elected as directors as
contemplated by this definition).

 

“Constituent Documents” means, with respect to any Person, its articles or
certificate of incorporation, bylaws, partnership agreements, organizational
documents, limited liability company agreements, trust agreement, or such other
document as may govern such Person’s formation, organization, and management,

 

“Continue”, “Continuation”, and “Continued” refers to the continuation pursuant
to Section 3.10 hereof of a Eurodollar Borrowing from one Interest Period to the
next Interest Period.

 

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 3.10 of one Type of Borrowing into another Type of Borrowing.

 

“Credit Parties” means Agents, Lenders, and Issuing Bank, and “Credit Party”
means any one of the Credit Parties.

 

“Current Financials” means, at any time, the consolidated Financial Statements
of the Companies most recently delivered to Administrative Agent under Section
7.1(a) or 7.1(b), as the case may be.

 

“Customary Recourse Exceptions” means with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in non-
recourse financings of real estate.

 

“Debt Service” means, for any Person for any period, the sum of (a) all
regularly scheduled principal payments (but excluding any balloon payments) and
(b) all Interest Expense, in each case that is paid or payable during such
period in respect of all Liabilities of such Person.

 

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar Governmental Requirements affecting creditors’ Rights in
effect from time to time.

 

“Default” is defined in Section 10.

 

“Defaulting Lender” means, as of any date, any Lender that has defaulted on any
of its obligations under this Agreement, which default has not been cured or
waived as of such date.

 

“Default Rate” means an annual rate of interest equal from day-to-day to the
lesser of (a) the Base Rate plus four (4%), and (b) the Maximum Rate.

 

7



--------------------------------------------------------------------------------

“Designated Net Proceeds” means the Net Proceeds from any Hotel Sale by any
Company that Borrowers designate in writing to Administrative Agent are to be
used for the Redemption of the Trust’s or the Partnership’s Stock.

 

“Distribution” means, with respect to any Stock issued by a Person, (a) the
declaration or payment of any dividend on or with respect to such Stock by such
Person, (b) any loan or advance by that Person to, or other investment by that
Person in, the holder of any of such Stock, and (c) any other payment (other
than a Redemption) by that Person with respect to such Stock.

 

“EBITDA” means, for any Person for any period, the sum of (a) Net Income, plus
(b) depreciation and amortization expense, plus (c) Interest Expense, plus (d)
income taxes deducted from Net Income in accordance with GAAP, plus (e)
extraordinary losses (and any unusual losses arising in or outside the ordinary
course of business of such Person not included in extraordinary losses)
determined in accordance with GAAP that have been reflected in the determination
of Net Income, minus (f) extraordinary gains (and any unusual gains arising in
or outside the ordinary course of business of such Person not included in
extraordinary gains) determined in accordance with GAAP that have been reflected
in the determination of Net Income, plus (g) any amounts attributable to
minority interests to the extent deducted in calculating Net Income.

 

“Eligible Assignee” is defined in Section 13.11(h).

 

“Employee Plan” means an employee pension benefit plan covered by Title IV of
ERISA and established or maintained by any Company.

 

“Environmental Law” means any and all Governmental Requirements pertaining to
health or the environment in effect in any and all jurisdictions in which any
Company is conducting, or where any Property of any Company is located and which
are applicable to any Company or any Property of any Company, including, without
limitation, the Oil Pollution Act of 1990, as amended, (“OPA”), the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980, as amended, (“CERCLA”), the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976, as amended,
“RCRA”), the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements. The term
“oil” has the meaning specified in OPA, the terms “hazardous substance” and
“release” (or “threatened release”) have the meanings specified in CERCLA, and
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA; provided, however, that (i) in the event either OPA, CERCLA
or RCRA is amended so as to broaden the meaning of any term defined thereby,
such broader meaning shall apply subsequent to the effective date of such
amendment, and (ii) to the extent the Governmental Requirements of the state in
which any property of any Company is located establish a meaning for “oil,”
“hazardous substance,” “release,” “solid waste” or “disposal” which is broader
than that specified in either OPA, CERCLA or RCRA, such broader meaning shall
apply.

 

“Equity Issuance” means the issuance or sale by any Company of any Stock, or the
exercise of any options, warrants, or other rights to subscribe for or otherwise
acquire Stock, of such Company.

 

8



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“Eurodollar Borrowing” means a Borrowing bearing interest at the sum of the
Adjusted Eurodollar Rate plus the Applicable Margin.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Borrowing:

 

(a) the rate per annum equal to the rate determined by Administrative Agent to
be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first (1st) day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first (1st) day of such Interest Period; or

 

(b) if the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, then
the rate per annum equal to the rate determined by Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first (1st) day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first (1st) day of such
Interest Period; or

 

(c) if the rates referenced in the preceding subsections (a) and (b) are not
available, then the rate per annum determined by administrative Agent as the
rate of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first (1st) day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Borrowing being made,
continued, or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the offshore Dollar market at their request at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first (1st) day of such
Interest Period.

 

“Existing Agreement” is defined in the recitals.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, then the Federal Funds Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, then the Federal Funds Rate for such day shall be
the average rate charged to Bank of America on such day on such transactions as
determined by Administrative Agent.

 

“Financial Statements” means, for any Person, balance sheets and statements of
income, shareholders’ equity, and cash flow prepared (a) according to GAAP, (b)
except as stated in Section 1.4, in comparative form to prior year-end figures
or corresponding periods of the preceding fiscal year, as applicable, and (c) on
a consolidated basis if that Person had any Consolidated Affiliates during the
applicable period.

 

9



--------------------------------------------------------------------------------

“Fixed Charges” means, for any Person for any period, the sum of (a) all Debt
Service during such period, (b) all Distributions paid or payable during such
period in respect of any preferred Stock of such Person, and (c) a Capital
Expenditure reserve equal to the greater of (i) four percent (4%) of Gross Room
Revenue for such period with respect to all Properties owned by such Person, and
(ii) any reserves required under all Operating Leases of such Person during such
period.

 

“Funding Loss” has the meaning set forth in Section 3.18.

 

“Funds from Operations” means, for any Person for any period, net income plus
depreciation and amortization, all as determined in accordance with GAAP;
provided that there shall not be included in such calculation (a) any proceeds
of any insurance policy, (b) any gain or loss which is classified as
“extraordinary” in accordance with GAAP, (c) any capital gains, or (d) net
earnings of Unconsolidated Affiliates to the extent such earnings are not
distributable to such Person after the request of such Person.

 

“GAAP” means generally accepted accounting principles of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
the Financial Accounting Standards Board that are applicable on the date of this
Agreement, subject to changes permitted by Section 1.4.

 

“General Partner” means Innkeepers Financial Corporation, a Virginia
corporation.

 

“Governmental Authority” means, with respect to any Person, property, or
business, any (a) local, state, or federal judicial, executive, or legislative
instrumentality, (b) private arbitration board or panel acting through binding
arbitration or mediation, or (c) central bank having jurisdiction over such
Person, property, or business.

 

“Governmental Requirement” means all applicable statutes, laws, treaties,
ordinances, rules, regulations, orders, writs, injunctions, decrees, judgments,
opinions, and interpretations of any Governmental Authority.

 

“Gross Room Revenue” means, with respect to any Hotel for any period, all
revenues from all Rooms in such Hotel during such period.

 

“Hazardous Substance” means any substance (a) the presence of which requires
removal, remediation, or investigation under any Environmental Law, or (b) that
is defined or classified as a hazardous waste, hazardous material, pollutant,
contaminant, or toxic or hazardous substance under any Environmental Law.

 

“Hotel” means any Property operated as a hotel, inn, or otherwise having Rooms.

 

“Hotel Sale” means the sale or disposition of a Hotel or any interest in a
Hotel.

 

“IHI Lessees” means the Lessees listed on Schedule 2.1, and “IHI Lessee” means
any one of the IHI Lessees.

 

“Implied Debt Service” means, as of any date, the annual Debt Service required
to amortize the outstanding Commitment Usage as of such date assuming equal
monthly payments of principal and interest over a period of twenty (20) years at
an annual rate of interest equal to the greater of (a) two and one-quarter

 

10



--------------------------------------------------------------------------------

of one percent (2.25%) in excess of the most-recent rate published on such date
in the United States Federal Reserve Statistical Release (H.15) for 7-year
Treasury Constant Maturities, and (b) nine percent (9%).

 

“Implied Value” means, with respect to any Hotel or Borrowing Base Property as
of any determination date, (a) Adjusted NOI from such Hotel or Borrowing Base
Property for the twelve (12) month period ending on the date of determination,
divided by (b) the Capitalization Rate as of such date.

 

“Indebtedness” means, for any Person, all Liabilities of such Person, excluding
accounts payable and accrued expenses in each case incurred in the ordinary
course of business and the payment of which is not past-due (unless payment is
being contested in good faith by appropriate proceedings diligently conducted
and for which reserves in accordance with GAAP or otherwise reasonably
acceptable to Administrative Agent have been provided).

 

“Interest Expense” means, for any Person for any period, all of such Person’s
paid, accrued, or amortized interest expense on such Person’s Indebtedness
(whether direct, indirect, or contingent, and including interest on all
convertible Indebtedness).

 

“Interest Period” has the meaning set forth in Section 3.9.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, or other similar agreement or
arrangement designed to protect any Person against fluctuations in interest
rates.

 

“Investment Grade Rating” means that (a) if both the Moody’s Rating and the S &
P Rating are in effect, then both (i) the Moody’s Rating equals Baa3 or better,
and (ii) the S & P Rating equals BBB- or better, or (b) if only one of the
Moody’s Rating or the S & P Rating shall be in effect, then (i) either the
Moody’s Rating equals Baa3 or better or the S & P Rating equals BBB- or better,
and (ii) such rating is supported by the corresponding rating of Fitch IBCA,
Duff & Phelps or any successor thereof or another rating agency acceptable to
Administrative Agent.

 

“Issuing Bank” is defined in the preamble.

 

“LC” means a documentary or standby letter of credit issued for the account of
any Borrower by Issuing Bank under this Agreement and under an LC Agreement.

 

“LC Agreement” means a letter of credit application and agreement (in form and
substance satisfactory to Issuing Bank) executed by Borrowers and submitted to
Issuing Bank for an LC for the account of such Borrowers.

 

“LC Exposure” means, without duplication, the sum of (a) the total face amount
of all undrawn and uncancelled LCs plus (b) the total unpaid reimbursement
obligations of Borrowers under drawings under any LC.

 

“LC Request” means a request substantially in the form of Exhibit C executed by
a Responsible Officer of Borrowers.

 

11



--------------------------------------------------------------------------------

“LC Sub-facility” means a sub-facility of the Commitments for the issuance of
LCs, as described in Section 2.3, under which the LC Exposure (a) may never
collectively exceed $20,000,000, and (b) together with the Total Principal Debt
may never exceed the Total Commitment.

 

“Lenders” is defined in the preamble.

 

“Lessees” means each lessee of any Hotel pursuant to an Operating Lease, and
“Lessee” means any one of the Lessees.

 

“Liabilities” means (without duplication), for any Person, (a) any indebtedness,
liabilities, or obligations required by GAAP to be classified upon such Person’s
balance sheet as liabilities, (b) any liabilities secured (or for which the
holder of the Liability has an existing Right, contingent or otherwise, to be so
secured) by any Lien existing on Property owned or acquired by that Person, (c)
any obligations that have been (or under GAAP should be) capitalized for
financial reporting purposes, including all Capital Leases, (d) any guaranties,
endorsements, and other contingent obligations with respect to the principal of
the Liabilities or obligations of others, and (e) the greater of (i) such
Person’s Share of any Liabilities of Unconsolidated Affiliates, and (ii) the
amount of any Liabilities of Unconsolidated Affiliates in which the holder of
such Liabilities has recourse against such Person for repayment, and “Liability”
means any of the Liabilities. “Liabilities” shall not include any amounts
attributable to minority interests disclosed in the consolidated Financial
Statements of the Companies.

 

“Lien” means any lien, mortgage, security interest, pledge, assignment, charge,
title retention agreement, or encumbrance of any kind and any other
substantially similar arrangement for a creditor’s claim to be satisfied from
assets or proceeds prior to the claims of other creditors or the owners.

 

“Litigation” means any action by or before any Governmental Authority.

 

“Loan Documents” means (a) this Agreement, certificates, and reports delivered
under this Agreement, and exhibits and schedules to this Agreement, (b) the
Notes, (c) the Subsidiary Guaranty, (d) any Interest Rate Agreements with any
Lender specifically relating to the Obligation, (e) all other agreements,
documents, and instruments executed by Borrowers or any Company in favor of any
of the Credit Parties (or any Agent on behalf of the Credit Parties) ever
delivered in connection with or under this Agreement, (f) all LCs and LC
Agreements, and (g) all renewals, extensions, and restatements of, and
amendments and supplements to, any of the foregoing.

 

“Marketable Securities” means Stock that is (a) regularly traded on a nationally
recognized United States public exchange or market acceptable to Administrative
Agent on which securities, debt instruments, and/or mutual funds are regularly
traded, and (b) not subject to any federal or state securities laws or other
laws which restrict or limit its sale or transfer.

 

“Material Adverse Event” means any circumstance or event that, individually or
collectively with other circumstances or events, reasonably is expected to
result in any (a) material impairment of the ability of any Borrower to perform
any of its respective payment or other obligations under any Loan Document, (b)
material impairment of the ability of any Credit Party to enforce (i) any of the
obligations of any Borrower under this Agreement or the other Loan Documents, or
(ii) any of their respective Rights under the Loan Documents, or (c) material
and adverse effect on the financial condition of the Companies. taken as a
whole, or any Borrower.

 

12



--------------------------------------------------------------------------------

“Material Environmental Event” means, with respect to any Borrowing Base
Property, (a) a violation of any Environmental Law with respect to such
Borrowing Base Property, or (b) the presence of any Hazardous Substance on,
about, or under such Borrowing Base Property that, under or pursuant to any
Environmental Law, would require remediation, if in the case of either (a) or
(b), such event or circumstance could result in a material adverse affect on the
value or operations of such Borrowing Base Property.

 

“Maturity Date” means July 31, 2004 as such date may be extended pursuant to
Section 3.21.

 

“Maximum Amount” and “Maximum Rate” respectively mean, for any Agent or any
Lender, the maximum non-usurious amount and the maximum non-usurious rate of
interest that, under applicable Governmental Requirement, such Agent or Lender
is permitted to contract for, charge, take, reserve, or receive on the
Obligation.

 

“Moody’s” means Moody’s Investors Service, Inc., or, if Moody’s no longer
publishes ratings, then another ratings agency acceptable to Administrative
Agent.

 

“Moody’s Rating” means the most recently-announced actual or implied rating from
time to time of Moody’s assigned to the Trust or any class of long-term senior,
unsecured debt securities issued by the Trust, as to which no letter of credit,
guaranty, or third party credit support is in place, regardless of whether all
or any part of such Indebtedness has been issued at the time such rating was
issued.

 

“Multi-employer Plan” means a multi-employer plan as defined in Sections 3(37)
or 4001(a)(3) of ERISA or Section 414(f) of the Code to which any Borrower or
any of its Consolidated Affiliates (or any Person that, for purposes of Title IV
of ERISA, is a member of any Borrower’s controlled group or is under common
control with any Borrower within the meaning of Section 414 of the Code) is
making, or has made, or is accruing, or has accrued, an obligation to make
contributions.

 

“Net Income” means, for any Person for any period, the net earnings (or loss)
after taxes of such Person determined in accordance with GAAP.

 

“Net Proceeds” means, with respect to any Equity Issuance or Hotel Sale by any
Company, the amount of cash received by such Company in connection with such
transaction after deducting therefrom the aggregate, without duplication, of the
following amounts to the extent properly attributable to such transaction: (a)
reasonable brokerage commissions, attorneys’ fees, finder’s fees, financial
advisory fees, accounting fees, underwriting fees, investment banking fees, and
other similar commissions and fees (and expenses and disbursements of any of the
foregoing), in each case, to the extent paid by such Company; (b) printing and
related expenses and filing, recording, or registration fees or charges or
similar fees or charges paid by such Company; (c) taxes paid or payable by such
Company to any Governmental Authority as a result of such transaction; (d) in
the case of a Hotel Sale, the greater of (i) the amount of Indebtedness secured
by a Lien in the applicable Hotel repaid out of the cash received by such
Company, and (ii) an amount equal to fifty percent (50%) of the greater of (A)
the Implied Value of the applicable Hotel (or the applicable interest therein),
(B) the appraised value of the applicable Hotel (or the applicable interest
therein) pursuant to an appraisal acceptable to Administrative Agent, and (C)
the gross sales price of the applicable Hotel; and (e) in the case of a Hotel
Sale, any escrowed funds and any reserves for indemnification and environmental
obligations.

 

13



--------------------------------------------------------------------------------

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which the holder of such Indebtedness may not look to such Person personally for
repayment, other than to the extent of any security therefor or pursuant to
Customary Recourse Exceptions.

 

“Notes” means one of the promissory notes substantially in the form of Exhibit
D, and “Note” means any one of the Notes.

 

“Obligation” means all present and future indebtedness and obligations, and all
renewals, increases, and extensions thereof, or any part thereof, now or
hereafter owed to any Credit Party by any Borrower under any Loan Document,
together with all interest accruing thereon, fees, costs, and expenses
(including all reasonable attorneys’ fees and expenses incurred in the
enforcement or collection thereof) payable under the Loan Documents or in
connection with the protection of Rights under the Loan Documents.

 

“Obligors” means Borrowers and Subsidiary Guarantors, and “Obligor” means any
one of the Obligors.

 

“Operating Lease” means, with respect to any Hotel owned or ground leased by a
Company, the lease agreement executed by such Company and the Lessee of such
Hotel.

 

“Participant” is defined in Section 13.11(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereof,
established under ERISA.

 

“Permitted Distributions” means: (a) for the Trust in any fiscal year of the
Trust, the greater of (i) the lesser of (A) an amount not to exceed ninety
percent (90%) of the Trust’s Funds from Operations for the immediately preceding
fiscal year, and (B) an amount not to exceed the Trust’s Cash Available for
Distribution for the immediately preceding fiscal year, and (ii) the amount of
Distributions required to be paid during such fiscal year in order for the Trust
to qualify as a REIT; and (b) for the Partnership in any fiscal year of the
Partnership, the amount of Distributions required to be paid during such fiscal
year in order for the Trust to qualify as a REIT.

 

“Permitted Liens” means:

 

(a) Liens, if any, granted to Administrative Agent, for the ratable benefit of
the Credit Parties, to secure the Obligation;

 

(b) pledges or deposits made to secure payment of worker’s compensation (or to
participate in any fund in connection with worker’s compensation insurance),
unemployment insurance, pensions, or social security programs;

 

(c) encumbrances consisting of zoning restrictions, easements, or other
restrictions on the use of real Property, provided that such items do not
materially impair the use of such Property for the purposes intended and none of
which is violated in any material respect by existing or proposed structures or
land use;

 

(d) Liens imposed by mandatory provisions of any Governmental Requirement such
as for materialmen’s, mechanic’s, warehousemen’s, and other like Liens arising
in the ordinary course of business,

 

14



--------------------------------------------------------------------------------

securing payment of any Liability whose payment is not yet due or that is being
contested in good faith by appropriate proceedings diligently conducted, and for
which reserves in accordance with GAAP or other security (and otherwise
reasonably acceptable to Administrative Agent) have been provided;

 

(e) Liens for taxes, assessments, and governmental charges or assessments that
are not yet due and payable or that are being contested in good faith by
appropriate proceedings diligently conducted, and for which reserves in
accordance with GAAP or other security (and otherwise reasonably acceptable to
Administrative Agent) have been provided;

 

(f) Liens securing assessments or charges payable to a Property owner
association or similar entity, which assessments are not yet due and payable or
that are being contested in good faith by appropriate proceedings diligently
conducted, and for which reserves in accordance with GAAP or other security (and
otherwise reasonably acceptable to Administrative Agent) have been provided; and

 

(g) Operating Leases and management agreements entered into in the ordinary
course of business on customary terms and otherwise permitted hereunder.

 

“Permitted Redemptions” means the Redemption by the Trust of its Stock and the
Redemption by the Partnership of its Stock for aggregate cash in an amount not
to exceed in any calendar year the lesser of (a) ninety percent (90%) of
Adjusted FFO, and (b) one hundred percent (100%) of Adjusted CAD.

 

“Person means any individual, trust, corporation, partnership, limited liability
company, joint venture, unincorporated organization, or other similar entity, or
any Governmental Authority.

 

“Potential Default” means the occurrence of any event or the existence of any
circumstance that could, upon notice or lapse of time or both, become a Default.

 

“Principal Debt” means, for a Lender and at any time, the unpaid principal
balance of all outstanding Borrowings from such Lender hereunder as of such
date.

 

“Property” means assets and properties, whether real, personal, or mixed,
tangible or intangible.

 

“Pro Rata” and “Pro Rata Share” means, when determined for any Lender, the
proportion (stated as a percentage) that (a) such Lender’s Commitment, or, if
the Total Commitments shall have been terminated, then of the sum of (without
duplication) (i) the Principal Debt of such Lender’s Note plus (ii) the LC
Exposure of such Lender, bears to (b) the Total Commitment, or, if the Total
Commitments have been terminated, then of the sum of (without duplication) (i)
the Total Principal Debt of the Notes plus (ii) the LC Exposure of all Lenders.

 

“Qualified Property” has the meaning set forth in Section 4.2(b).

 

“Recourse Debt” means, for any Person, indebtedness of such Person that is not
Non-Recourse Debt.

 

“Redemption” means, with respect to any Stock issued by a Person, the
retirement, redemption, purchase, or other acquisition for value of such Stock
by such Person,

 

15



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“REIT” means a “real estate investment trust” for purposes of the Code.

 

“Representatives” means representatives, officers, directors, employees,
attorneys, and agents.

 

“Required Lenders” means, as of any date, any combination of Lenders (other than
Defaulting Lenders) who collectively hold sixty-six and two-thirds percent
(66 2/3%) or more of the Total Commitments (excluding the Commitments of
Defaulting Lenders), or if the Total Commitments have been terminated then of
the sum of (without duplication) (a) the Total Principal Debt of the Notes
(other than of any Defaulting Lenders) plus (b) the LC Exposure of all Lenders
(other than of any Defaulting Lenders).

 

“Reserve Requirement” means, with respect to any Eurodollar Borrowing for the
relevant Interest Period, the actual aggregate reserve requirements (including
all basic, supplemental, emergency, special, marginal, and other reserves
required by applicable Governmental Requirement) applicable to a member bank of
the Federal Reserve System for eurocurrency fundings or liabilities.

 

“Responsible Officer” means, for any Person, any chairman, president, chief
executive officer, chief financial officer, controller, secretary, executive
vice president, senior vice president, or vice president of such Person.

 

“Rights” means rights, remedies, powers, privileges, and benefits.

 

“Rooms” means rooms or suites in service in an existing and operating extended
stay, full service, or limited service hotel.

 

“Secured Debt” means, for any Person, Indebtedness of such Person secured by
Liens (other than Permitted Liens) in any of such Person’s Properties or other
assets.

 

“Secured Recourse Debt” means Secured Debt of a Consolidated Affiliate of the
Trust that is also Recourse Debt of such Consolidated Affiliate and of a
Borrower.

 

“Share” means, for any Person, such Persons share of the assets, liabilities,
revenues, income, losses, or expenses of an Unconsolidated Affiliate based upon
the greater of (a) such Person’s percentage membership of the Stock of such
Unconsolidated Affiliate, and (b) such Person’s relative direct and indirect
share (calculated as a percentage) of the economic benefits and risks of such
Unconsolidated Affiliate determined in accordance with the applicable provisions
of the Constituent Documents of such Unconsolidated Affiliate.

 

“Solvent” means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its Liabilities, and (b) such Person is able to pay and is paying
its Liabilities as they mature.

 

“S & P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
a New York corporation, or if S & P no longer publishes ratings, then another
ratings agency acceptable to Administrative Agent.

 

16



--------------------------------------------------------------------------------

“S & P Rating” means the most recently-announced actual or implied rating from
time to time of S & P assigned to the Trust or any class of long-term senior,
unsecured debt securities issued by the Trust, as to which no letter of credit,
guaranty, or third party credit support is in place, regardless of whether all
or any part of such Indebtedness has been issued at the time such rating was
issued.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, or other ownership interests (regardless of how
designated) of or in a corporation, partnership, limited liability company,
trust, or other entity, whether voting or nonvoting, including common stock,
preferred stock, or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended).

 

“Subsidiary Guarantors” means each Consolidated Affiliate of the Trust that
executes the Subsidiary Guaranty pursuant to Section 4.6, and “Subsidiary
Guarantor” means any one of the Subsidiary Guarantors.

 

“Subsidiary Guaranty” means the Unconditional Guaranty of Payment dated of even
date herewith, executed by each of the Subsidiary Guarantors in favor of the
Credit Parties, and substantially in the form of Exhibit E.

 

“Summerfield Lessees” means the Lessees listed on Schedule 2.2, and “Summerfield
Lessee” means any one of the Summerfield Lessees.

 

“Syndication Agent” is defined in the preamble.

 

“Tangible Net Worth” means, as of any date, (a) Total Assets, minus (b) all
Liabilities of the Companies, on a consolidated basis, as of such date.

 

“Taxes” means, for any Person, taxes, assessments, or other governmental charges
or levies imposed upon it, its income, or any of its properties, franchises, or
assets.

 

“Termination Date” means the earlier of (a) the Maturity Date, and (b) the
effective date that Lenders’ commitments to lend hereunder are otherwise
canceled or terminated in accordance with this Agreement.

 

“Total Assets” means, for the Companies, on a consolidated basis, as of any
date, all assets of such Person determined in accordance with GAAP.

 

“Total Commitment” means, at any time, the sum of the Commitments of all
Lenders.

 

“Total Indebtedness to Implied Value Ratio” means, as of any date, the ratio of
(a) all Indebtedness of the Companies, on a consolidated basis, as of such date,
to (b) the sum of (i) the Implied Value of all Hotels owned by the Companies and
that have been in service for more than twelve (12) months as of the
determination date, plus (ii) the Companies’ Share of the Implied Value of all
Hotels owned by Unconsolidated Affiliates and that have been in service for more
than twelve (12) months as of the determination date, plus (iii) the Approved
Costs of all Hotels owned by the Companies and that have been in service for
less than twelve (12) months as of the determination date, plus (iv) the
Companies’ Share of

 

17



--------------------------------------------------------------------------------

the Approved Costs of all Hotels owned by Unconsolidated Affiliates and that
have been in service for less than twelve (12) months as of the determination
date, plus (v) the Approved Costs of all Hotels owned by the Companies that are
under construction, plus (vi) the Companies’ Share of the Approved Costs of all
Hotels owned by Unconsolidated Affiliates that are under construction, plus
(vii) the sum of the Companies’ investments in all cash, Cash Equivalents, and
Marketable Securities.

 

“Total Principal Debt” means, at any time, the sum of the Principal Debt of all
Lenders.

 

“Type” means any type of Borrowing determined with respect to the applicable
interest option.

 

“Unconsolidated Affiliate” means, in respect of any Person, any other Person in
whom such Person holds Stock and whose financial results would not be
consolidated under GAAP with the financial results of such Person on the
consolidated financial statements of such Person.

 

“Unencumbered Hotels” means, as of any date, all Hotels in which a Borrower or
any Subsidiary Guarantor owns fee simple title or leasehold interests, in each
case free and clear of any Liens {other than Permitted Liens), and “Unencumbered
Hotel” means any one of the Unencumbered Hotels.

 

“Unsecured Debt” means, for any Person, indebtedness of such Person that is not
Secured Debt.

 

“Unsecured Debt to Unencumbered Implied Value Ratio” means, as of any date, the
ratio of (a) the sum of (i) the Total Commitment, plus (ii) all Unsecured Debt
(other than the Total Principal Debt) of the Companies, on a consolidated basis,
as of such date, to (b) the sum of (i) the Implied Value of all Unencumbered
Hotels that have been in service for more than twelve (12) months as of the
determination date, plus (ii) the Approved Costs of all Unencumbered Hotels that
have been in service for less than twelve (12) months as of the determination
date, plus (iii) the Approved Costs of all Unencumbered Hotels under
construction to the extent financed with Advances under this Agreement, plus
(iv) the sum of the Companies’ investments in all cash, Cash Equivalents, and
Marketable Securities that are not subject to any Lien (other than Permitted
Liens).

 

1.2 Time References. Unless otherwise specified in the Loan Documents (a) time
references are to time in Dallas, Texas, and (b) in calculating a period from
one date to another, the word “from” means “from and including” and the word
“to” or “until” means “to but excluding.”

 

1.3 Other References. Unless otherwise specified in the Loan Documents (a) where
appropriate, the singular includes the plural and vice versa, and words of any
gender include each other gender, (b) headings and caption references may not be
construed in interpreting provisions, (c) monetary references are to currency of
the United States of America, (d) section, paragraph, annex, schedule, exhibit,
and similar references are to the particular Loan Document in which they are
used, (e) references to “telecopy,” “facsimile,” “fax,” or similar terms are to
facsimile or telecopy transmissions, (f) references to “including” mean
including without limiting the generality of any description preceding that
word, (g) the rule of construction that references to general items that follow
references to specific items are limited to the same type or character of those
specific items is not applicable in the Loan Documents, (h) references to any
Person include that Person’s heirs, personal representatives, successors,
trustees, receivers, and permitted assigns, (i) references to any Governmental
Requirement include every amendment or supplement to it, rule and regulation
adopted under it, and successor or replacement for it, and (j) references to any
Loan Document

 

18



--------------------------------------------------------------------------------

or other document include every renewal and extension of it, amendment and
supplement to it, and replacement or substitution for it.

 

1.4 Accounting Principles. Under the Loan Documents, unless otherwise stated,
(a) GAAP determines all accounting and financial terms and compliance with
financial covenants, (b) GAAP in effect on the date of this Agreement determines
compliance with financial covenants, (c) otherwise, all accounting principles
applied in a current period must be comparable (except for changes in accounting
principles adequately disclosed and in conformity with GAAP) in all material
respects to those applied during the preceding comparable period, and (d) all
accounting and financial terms and compliance with financial covenants must be
for the Companies, on a consolidated basis, as applicable. If there is a change
in GAAP after the date hereof, then each Compliance Certificate shall include
calculations setting forth the adjustments from the relevant financial items as
shown in the Current Financials, based on the then-current GAAP, to the
corresponding financial items based on GAAP as used in the Current Financials
delivered to Administrative Agent on or prior to the date hereof, so as to
demonstrate how such financial covenant compliance was derived from the Current
Financials.

 

1.5 Joint and Several

 

(a) All representations contained herein shall be deemed individually made by
each Borrower, and each of the covenants, agreements, and obligations set forth
herein shall be deemed to be the joint and separate covenants, agreements, and
obligations of each Borrower. Any notice, request, consent, report, or other
information or agreement delivered to any Credit Party by any Borrower shall be
deemed to be ratified by, consented to, and also delivered by the other
Borrowers. Each Borrower recognizes and agrees that each covenant and agreement
of a “Borrower” and “Borrowers” in this Agreement and in any other Loan Document
shall create a joint and several obligation of such entities, which may be
enforced against such entities jointly, or against each entity separately.

 

(b) Each Borrower hereby irrevocably and unconditionally agrees: (i) that it is
jointly and severally liable to the Credit Parties for the full and prompt
payment of the Obligation and the performance by each Borrower of its
obligations hereunder in accordance with the terms hereof; (ii) to fully and
promptly perform all of its obligations hereunder with respect to the
Obligation; and (iii) as a primary obligation to indemnify each Credit Party on
demand for and against any loss (excluding losses arising out of the gross
negligence or willful misconduct of any Credit Party) incurred by such Credit
Party as a result of any of the obligations of any one or more of Borrowers
being or becoming void, voidable, unenforceable, or ineffective for any reason
whatsoever, whether or not known to any Credit Party or any Person, the amount
of such loss (excluding losses arising out of the gross negligence or willful
misconduct of any Credit Party) being the amount which the Credit Parties would
otherwise have been entitled to recover from any one or more Borrowers.

 

SECTION 2

 

COMMITMENT

 

2.1 Revolving Facility. Subject to the provisions in the Loan Documents, each
Lender severally and not jointly agrees to lend to Borrowers such Lender’s Pro
Rata Share of one or more Borrowings hereunder which Borrowers may borrow,
repay, and reborrow under this Agreement, subject to the following conditions:

 

19



--------------------------------------------------------------------------------

(a) each Borrowing requested by Borrowers hereunder must occur on a Business Day
and no later than the Business Day immediately preceding the Termination Date;

 

(b) each Borrowing requested by Borrowers must be in an amount not less than
$1,000,000 or a greater multiple of $100,000;

 

(c) the Commitment Usage may not exceed the lesser of (i) the Borrowing Base,
and (ii) the Total Commitment; and

 

(d) the sum of (i) each Lender’s Principal Debt plus (ii) such Lender’s Pro Rata
Share of the LC Exposure may not exceed such Lender’s Commitment.

 

2.2 Borrowing Procedure. The following procedures apply to Borrowings:

 

(a) Borrowers may request a Borrowing by submitting to Administrative Agent a
Borrowing Request; provided, however, that Borrowers may not request more than
three (3) Borrowings (other than a Continuation or Conversion of an existing
Borrowing) in any calendar month. The Borrowing Request must be received by
Administrative Agent no later than 11:00 am. on (i) the third (3rd) Business Day
preceding the Borrowing Date for any Eurodollar Borrowing, or (ii) the Business
Day preceding the Borrowing Date for any Base Rate Borrowing. Administrative
Agent shall promptly notify each Lender of its receipt of any Borrowing Request
and its contents. A Borrowing Request is irrevocable and binding on Borrowers,

 

(b) By 11:00 a, in on the applicable Borrowing Date, each Lender shall remit its
Pro Rata Share of each requested Borrowing by wire transfer to Administrative
Agent pursuant to Administrative Agent’s wire transfer instructions on Schedule
1 (or as otherwise directed by Administrative Agent) in funds that are available
for immediate use by Administrative Agent. Subject to receipt of such funds,
Administrative Agent shall make such funds available to Borrowers in Dallas,
Texas at 2:00 p.m. on such Borrowing Date (unless it has actual knowledge that
any applicable condition precedent has not been satisfied by Borrowers).

 

(c) Absent contrary written notice from a Lender, Administrative Agent may
assume that each Lender has made its Pro Rata Share of the requested Borrowing
available to Administrative Agent on the applicable Borrowing Date, and
Administrative Agent may, in reliance upon such assumption (but is not required
to), make available to Borrowers a corresponding amount_ If a Lender fails to
make its Pro Rata Share of any requested Borrowing available to Administrative
Agent on the applicable Borrowing Date, then Administrative Agent may recover
the applicable amount on demand (i) from such Lender, together with interest at
the Federal Funds Rate for the period commencing on the date the amount was made
available to Borrowers by Administrative Agent and ending on (but excluding) the
date Administrative Agent recovers the amount from such Lender, or (ii) if such
Lender fails to pay its amount upon Administrative Agent’s demand, then from
Borrowers, together with interest at an annual interest rate equal to the rate
applicable to the requested Borrowing for the period commencing on the Borrowing
Date and ending on (but excluding) the date Administrative Agent recovers the
amount from Borrowers. No Lender is responsible for the failure of any other
Lender to make its Pro Rata Share of any Borrowing.

 

2.3 Letters of Credit.

 

(a) Conditions. Subject to the terms and conditions of this Agreement, Issuing
Bank agrees, if requested by Borrowers, to issue LCs upon Borrowers’ making or
delivering an LC Request and delivering

 

20



--------------------------------------------------------------------------------

an LC Agreement, both of which must be received by Administrative Agent and
Issuing Bank no later than the third (3rd) Business Day before the Business Day
on which the requested LC is to be issued, provided that (i) no LC may expire
after a date that is one (1) month before the Maturity Date, (ii) the LC
Exposure may not exceed the limitations in the definition of LC Sub-facility,
(iii) each LC must expire no later than one (1) year following its issuance,
(iv) the limitations in Sections 2.1(c) and (d) may not be exceeded, and (v)
each LC must be in the minimum amount of $50,000.

 

(b) Participation. Immediately upon Issuing Bank’s issuance of any LC, Issuing
Bank shall be deemed to have sold and transferred to each other Lender, and each
other Lender shall be deemed irrevocably and unconditionally to have purchased
and received from Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Pro Rata Share in the
LC and all applicable Rights of Issuing Bank in the LC — other than Rights to
receive certain fees provided in Section 3.20(d) to be for Issuing Bank’s sole
account.

 

(c) Reimbursement Obligation. To induce Issuing Bank to issue and maintain LCs,
and to induce Lenders to participate in issued LCs, Borrowers agree, jointly and
severally, to pay or reimburse Issuing Bank (i) on the second (2nd) Business Day
after Issuing Bank notifies Administrative Agent and Borrowers that Issuing Bank
has made payment under a LC, the amount paid by Issuing Bank, and (ii) within
five (5) Business Days after demand, the amount of any additional fees Issuing
Bank customarily charges for amending LCs Agreements, for honoring drafts under
LCs, and for taking similar action in connection with letters of credit. If
Borrowers have not reimbursed Issuing Bank for any drafts paid by the date on
which reimbursement is required under this Section, then Administrative Agent is
irrevocably authorized to fund Borrowers’ reimbursement obligations as a Base
Rate Borrowing if the conditions in this Agreement for such a Borrowing (other
than any notice requirements or minimum funding amounts) have, to Administrative
Agent’s knowledge, been satisfied. Borrowers shall have the right to Convert
such Base Rate Borrowing to a Eurodollar Borrowing pursuant to the terms and
conditions set forth in Section 3.10. The proceeds of that Borrowing shall be
advanced directly to Issuing Bank to pay Borrowers’ unpaid reimbursement
obligations. If funds cannot be advanced as a result of Borrowers’ failure to
satisfy any condition precedent set forth in Section 5, then Borrowers’
reimbursement obligation shall constitute a demand obligation. Borrowers’
obligations under this Section are absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim, or defense to
payment that any Borrower may have at any time against Issuing Bank or any other
Person. From the date that Issuing Bank pays a draft under a LC that is not
repaid with a Borrowing as described above until Borrowers either reimburse or
are obligated to reimburse Issuing Bank for that draft under this Section, the
amount of that draft bears interest payable to Issuing Bank at the rate then
applicable to Base Rate Borrowings. from the demand date of the respective
amounts due under this Section, to the date paid (including any payment from
proceeds of a Base Rate Borrowing), unpaid reimbursement amounts accrue interest
that is payable on demand at the Default Rate.

 

(d) General. Issuing Bank shall promptly notify Administrative Agent and
Borrowers of the date and amount of any draft presented for honor under any LC
(but failure to give notice will not affect Borrowers’ obligations under this
Agreement). Issuing Bank shall pay the requested amount upon presentment of a
draft unless presentment on its face does not comply with the terms of the
applicable LC Borrowers’ reimbursement obligations to Issuing Bank and Lenders,
and each Lender’s obligations to Issuing Bank, under this Section are absolute
and unconditional irrespective of, and Issuing Bank is not responsible for, the
validity, enforceability, sufficiency, accuracy, or genuineness of documents or
endorsements (even if they are in any respect invalid, unenforceable,
insufficient, inaccurate, fraudulent, or forged), (ii) any

 

21



--------------------------------------------------------------------------------

dispute by any Company with or any Company’s claims, setoffs, defenses,
counterclaims, or other Rights against any Credit Party or any other Person, or
(iii) the occurrence of any Potential Default or Default. However, nothing in
this Agreement constitutes a waiver of Borrowers’ Rights to assert any claim or
defense based upon the gross negligence or willful misconduct of any Credit
Party. Issuing. Bank shall promptly pay to Administrative Agent for
Administrative Agent to promptly distribute reimbursement payments received from
any Borrower to all Lenders according to their Pro Rata Share.

 

(e) Obligation of Lenders. If Borrowers fail to reimburse Issuing Bank as
provided in Section 2.3(c) by the date on which reimbursement is due under that
Section, and funds cannot be advanced under Section 2.1 to satisfy the
reimbursement obligations, then Administrative Agent shall promptly notify each
Lender of Borrowers’ failure, of the date and amount paid, and of each Lender’s
Pro Rata Share of the unreimbursed amount. Each Lender shall promptly and
unconditionally snake available to Administrative Agent, for the account of
Issuing Bank, in immediately available funds its Pro Rata Share of the unpaid
reimbursement obligation, subject to the limitations of Section 2.1(d). Funds
are due and payable to Administrative Agent before the close of business on the
Business Day when Administrative Agent gives notice to each Lender of Borrowers’
reimbursement failure (if notice is given before 1:00 p.m.) or on the next
succeeding Business Day (if notice is given after 1:00 p.m). All amounts payable
by any Lender accrue interest after the due date at the Federal Funds Rate from
the day the applicable draft or draw is paid by Administrative Agent to (but not
including) the date the amount is paid by such Lender to Administrative Agent.
Upon receipt of any such funds, Administrative Agent shall make them available
to Issuing Bank.

 

(f) Duties of Issuing Bank. Each Credit Party and each Borrower agree that, in
paying any draft under any LC, Issuing Bank has no responsibility to obtain any
document (other than any documents expressly required by the respective LC) or
to ascertain or inquire as to any document’s validity, enforceability,
sufficiency, accuracy, or genuineness or the authority of any Person delivering
it. Neither Issuing Bank nor its Representatives will be liable to any Credit
Party or any Company for any LC’s use or for any beneficiary’s acts or omissions
(including, without limitation, any acts or omissions constituting ordinary
negligence). Any action, inaction, error, delay, or omission taken or suffered
by Issuing Bank or any of its Representatives in connection with any LC,
applicable drafts or documents, or the transmission, dispatch, or delivery of
any related message or advice, if in good faith and in conformity with
applicable Governmental Requirements and in accordance with the standards of
care specified in the Uniform Customs and Practices for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500 (as
amended or modified), is binding upon the Companies and the Credit Parties and,
except as provided in Section 2.3(e), does not place Issuing Bank or any of its
Representatives under any resulting liability to any Company or any Credit
Party. Issuing Bank is not liable to any Company or any Credit Party for any
action taken or omitted, in the absence of gross negligence or willful
misconduct, by Issuing Bank or its Representative in connection with any LC.

 

(g) Cash Collateral. On the Termination Date and if requested by Required
Lenders while a Default exists, Borrowers shall provide Administrative Agent,
for the ratable benefit of Issuing Bank and Lenders, cash collateral in an
amount to equal the then-existing LC Exposure.

 

(h) INDEMNIFICATION. EACH BORROWER SHALL PROTECT, INDEMNIFY, PAY, AND SAVE EACH
CREDIT PARTY, AND THEIR RESPECTIVE REPRESENTATIVES, HARMLESS FROM AND AGAINST
ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES, COSTS, CHARGES, AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES) WHICH ANY OF THEM MAY INCUR OR BE SUBJECT
TO AS A CONSEQUENCE OF THE ISSUANCE OF ANY LC, ANY DISPUTE ABOUT IT, OR THE
FAILURE OF ISSUING BANK TO HONOR A DRAW

 

22



--------------------------------------------------------------------------------

REQUEST UNDER ANY LC AS A RESULT OF AN ACTOR OMISSION (WHETHER RIGHT OR WRONG)
OF ANY PRESENT OR FUTURE GOVERNMENTAL AUTHORITY. ALTHOUGH EACH CREDIT PARTY, AND
THEIR RESPECTIVE REPRESENTATIVES, HAVE THE RIGHT TO BE IDENTIFIED UNDER THIS
AGREEMENT FOR ITS OR THEIR OWN ORDINARY NEGLIGENCE, NO PERSON IS ENTITLED TO
INDEMNITY UNDER THE FOREGOING FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

(i) LC Agreements. Although referenced in any LC, terms of any particular
agreement or other obligation to the beneficiary are not incorporated into this
Agreement in any manner. The fees and other amounts payable with respect to each
LC are as provided in this Agreement, drafts under each LC are part of the
Obligation, only the events specified in this Agreement as a Default shall
constitute a default under any LC or LC Agreement, and the terms of this
Agreement control any conflict between the terms of this Agreement and any LC
Agreement.

 

2.4 Competitive Bid Facility. If the Trust achieves an Investment Grade Rating,
then Lenders agree that, upon the written request of Borrowers to Administrative
Agent, Borrowers and the Credit Parties shall enter into negotiations to amend
this Agreement to provide for an uncommitted competitive advance facility
pursuant to which Borrowers may obtain competitive advances from Lenders through
an auction mechanism. The competitive advance facility shall include terms,
conditions, and fees acceptable to Borrowers and the Credit Parties.

 

SECTION 3

 

TERMS OF PAYMENT

 

3.1 Notes and Payments.

 

(a) The Total Principal Debt shall be evidenced by the Notes, which Notes shall
be payable by each Borrower, jointly and severally, to Lenders in the aggregate
stated principal amount of the Total Commitment, or so much thereof as shall be
outstanding at maturity.

 

(b) Borrowers must make each payment and prepayment on the Obligation, without
offset, counterclaim, or deduction, to Administrative Agent’s principal office
in Dallas, Texas, in Dollars that will be available for immediate use by
Administrative Agent by 2:00 p.m. on the day due. Payments received after such
time shall be deemed received on the next Business Day. Administrative Agent
shall pay to each Lender any payment to which such Lender is entitled on the
same day Administrative Agent receives the funds from Borrowers if
Administrative Agent receives the payment or prepayment before 2,00 p.m, and
otherwise before 2:00 p.m on the following Business Day. If and to the extent
that Administrative Agent does not make payments to any Lender when due, then
Administrative Agent shall be obligated to pay to such Lender such unpaid
amounts together with interest at the Federal Funds Rate from the due date until
(but not including) the payment date.

 

23



--------------------------------------------------------------------------------

3.2 Interest and Principal Payments.

 

(a) Interest Payments.

 

(i) Subject to Section 13.2, accrued interest on each Base Rate Borrowing is due
and payable on the last day of each calendar month during the term of this
Agreement, commencing on August 31, 2001, and on the Termination Date; provided,
however, that interest with respect to any Base Rate Borrowing shall also be due
and payable on the Conversion date of any such Borrowing to a Eurodollar
Borrowing.

 

(ii) Subject to Section 13.2, accrued interest on each Eurodollar Borrowing
shall be due and payable as it accrues on the last day of its respective
Interest Period; provided that if any Interest Period is greater than three (3)
months, then accrued interest shall also be due and payable on the date that is
three (3) months after the commencement of such Interest Period.

 

(b) Principal Payments. The Total Principal Debt is due and payable on the
Termination Date.

 

(c) Voluntary Prepayment. Borrowers may voluntarily repay or prepay all or any
part of the Total Principal Debt at any time without premium or penalty, subject
to the following conditions:

 

(i) Administrative Agent must receive Borrowers’ written payment notice by 11:00
a.m. at least three (3) Business Days preceding the date of payment of any
Borrowing, which shall specify the payment date and the Type and amount of the
Borrowing(s) to be paid, and which shall constitute an irrevocable and binding
obligation of Borrowers to make a repayment or prepayment on the designated
date;

 

(ii) each partial repayment or prepayment must be in a minimum amount of at
least $500,000 and be an integral multiple of $100.000, or, if such repayment or
prepayment is less than $500.000, then equal to the Total Principal Debt plus
all accrued interest thereon; and

 

(iii) Borrowers shall pay any related Funding Loss upon demand.

 

3.3 Interest Options. Except as specifically otherwise provided, Borrowings
shall bear interest at an annual rate equal to the lesser of (a) the Base Rate
plus the Applicable Margin, or the Adjusted Eurodollar Rate plus the Applicable
Margin (in each case as designated or deemed designated by Borrowers and, in the
case of Eurodollar Borrowings, for the Interest Period designated by Borrowers),
and (b) the Maximum Rate. Each change in the Base Rate and Maximum Rate is
effective, without notice to Borrowers or any other Person, upon the effective
date of change.

 

3.4 Quotation of Rates. A Representative of Borrowers may call Administrative
Agent before delivering a Borrowing Request to receive an indication of the
interest rates then in effect, but the indicated rates do not bind
Administrative Agent or Lenders or affect the interest rate that is actually in
effect when Borrowers deliver its Borrowing Request or on the Borrowing Date.

 

3.5 Default Rate. If permitted by applicable law, all past-due Principal Debt
(at its stated maturity or upon acceleration) and past-due interest acting on
any of the foregoing, shall bear interest from

 

24



--------------------------------------------------------------------------------

the date of any Default at the Default Rate until paid, regardless of whether
payment is made before or after entry of a judgment.

 

3.6 Interest Recapture. If the designated interest rate applicable to any
Borrowing exceeds the Maximum Rate, then the interest rate on that Borrowing is
limited to the Maximum Rate, provided than any subsequent reductions in the
designated rate shall not reduce the interest rate thereon below the Maximum
Rate until the total amount of accrued interest equals the amount of interest
that would have accrued if that designated rate had always been in effect. If at
maturity (stated or by acceleration), or at final payment of the Notes, the
total interest paid or accrued is less than the interest that would have accrued
if the designated rates had always been in effect, then, at that time and to the
extent permitted by applicable law, Borrowers shall pay an amount equal to the
difference between (a) the lesser of the amount of interest that would have
accrued if the designated rates had always been in effect and the amount of
interest that would have accrued if the Maximum Rate had always been in effect,
and (b) the amount of interest actually paid or accrued on the Notes.

 

3.7 Interest Calculations.

 

(a) Interest shall be calculated on the basis of actual number of days elapsed
(including the first day but excluding the last day) but computed as if each
calendar year consisted of 360 days for all Borrowings (unless the calculation
would result in an interest rate greater than the Maximum Rate, in which event
interest shall be calculated on the basis of actual days elapsed and a year of
365 or 366 days, as the case may be). All interest rate determinations and
calculations by Administrative Agent are conclusive and binding absent manifest
error.

 

(b) The provisions of this Agreement relating to calculation of the Base Rate
and the Adjusted Eurodollar Rate are included only for the purpose of
determining the rate of interest or other amounts to be paid under this
Agreement that are based upon those rates, Each Lender may fund and maintain its
funding of all or any part of each Borrowing as it selects.

 

3.8 Maximum Rate. Regardless of any provision contained in any Loan Document or
any document related thereto, it is the intent of the parties to this Agreement
that no Credit Party may contract for, charge, take, reserve, receive or apply,
as interest on all or any part of the Obligation any amount in excess of the
Maximum Rate or the Maximum Amount or receive any unearned interest in violation
of any applicable law, and, if any Credit Party ever does so, then any excess
shall be treated as a partial repayment or prepayment of principal and any
remaining excess shall be refunded to Borrowers. In determining if the interest
paid or payable exceeds the Maximum Rate, Borrowers and the Credit Parties
shall, to the maximum extent permitted under applicable law, (a) treat all
Borrowings as but a single extension of credit (and the Credit Parties and
Borrowers agree that is the case and that provision in this Agreement for
multiple Borrowings is for convenience only), (b) characterize any non-principal
payment as an expense, fee, or premium rather than as interest, (c) exclude
voluntary repayments or prepayments and their effects, and (d) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the Obligation. If. however, the Obligation is paid in full
before the end of its full contemplated term, and if the interest received for
its actual period of existence exceeds the Maximum Amount, then the Credit
Parties shall refund any excess (and the Credit Parties may not, to the extent
permitted by applicable law, be subject to any penalties provided by any
Governmental Requirements for contracting for, charging, taking, reserving or
receiving interest in excess of the Maximum Amount).

 

25



--------------------------------------------------------------------------------

3.9 Interest Periods. When Borrowers request any Eurodollar Borrowing, Borrowers
may elect the applicable interest period (each an “Interest Period”), which may
be, at Borrowers’ option, seven (7) days (but only if available from all
Lenders), one (1) month or two (2), three (3), or six (6) months, subject to the
following conditions: (a) the initial Interest Period for a Eurodollar Borrowing
commences on the applicable Borrowing Date or Conversion date, and each
subsequent Interest Period applicable to any Borrowing commences on the day when
the next preceding applicable Interest Period expires; (b) if any Interest
Period for a Eurodollar Borrowing begins on a day for which there exists no
numerically corresponding Business Day in the calendar month at the end of the
Interest Period (“Ending Calendar Month”), then the Interest Period ends on the
next succeeding Business Day of the Ending Calendar Month, unless there is no
succeeding Business Day in the Ending Calendar Month in which case the Interest
Period ends on the next preceding Business Day of the Ending Calendar Month; (c)
no Interest Period for any portion of Total Principal Debt may extend beyond the
scheduled repayment date for that portion of Principal Debt; and (d) there may
not be in effect at any one time more than eight (8) Interest Periods.

 

3.10 Continuations; Conversions. Borrowers may (a) on the last day of the
applicable Interest Period Convert all or part of a Eurodollar Borrowing to a
Base Rate Borrowing, (b) at any time Convert all or part of a Base Rate
Borrowing to a Eurodollar Borrowing, and (c) on the last day of an Interest
Period, Continue a Eurodollar Borrowing for a new Interest Period, Any such
Conversion or Continuation is subject to the dollar limits and denominations of
Section 2.1 and may be accomplished by delivering a Borrowing Request to
Administrative Agent no later than 11:00 ant on the third (3rd) Business Day
before (i) the Conversion date for Conversion to a Eurodollar Borrowing, (ii)
the last day of the Interest Period, for the Continuation to a new Interest
Period, and (iii) the last day of the Interest Period for Conversion to a Base
Rate Borrowing. Absent such a Borrowing Notice, a Eurodollar Borrowing shall be
Continued as a Eurodollar Borrowing having a one (1) month Interest Period (so
long as no Default exists and or the last day of such Interest Period does not
extend beyond the Maturity Date, in either such case such Eurodollar Borrowing
shall be Converted to a Base Rate Borrowing) when the applicable Interest Period
expires.

 

3.11 Order of Application.

 

(a) No Default. If no Default exists, then except as otherwise specifically
provided in the Loan Documents, any payment shall be applied to the Obligation
in the order and manner as Borrowers direct.

 

(b) Default. If a Default exists, any payment (including proceeds from the
exercise of any Rights) shall be applied in the following order: (i) to all fees
and expenses for which any Credit Party have not been paid or reimbursed in
accordance with the Loan Documents (and if such payment is less than all unpaid
or unreimbursed fees and expenses, then the payment shall be paid against unpaid
and unreimbursed fees and expenses in the order of incurrence or due date); (ii)
to accrued interest on the Principal Debt; (iii) to the Total Principal Debt and
the remaining Obligation in the order and manner as the Required Lenders deem
appropriate; and (iv) as a deposit with Administrative Agent, for the benefit of
the Credit Parties, as security for and payment of any LC Exposure.

 

(c) Pro Rata. Each payment or prepayment shall be distributed to each Lender in
accordance with its Pro Rata Share of such payment or prepayment.

 

26



--------------------------------------------------------------------------------

3.12 Right of Setoff; Adjustments.

 

(a) Setoff. Upon the occurrence and during the continuance of any Default, each
Lender (and each of its Affiliates) is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender (or any of
its Affiliates) to or for the credit or the account of any Borrower against any
and all of the obligations of any Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, irrespective of whether such Lender
shall have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify Borrowers
after any such setoff and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application. The Rights of each Lender under this Section are in
addition to other Rights (including, without limitation, other Rights of setoff)
that such Lender may have.

 

(b) Adjustments. If any Lender (a “Benefitted Lender”) shall at any time receive
any payment of all or part of the Principal Debt owing to it, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by setoff. or otherwise), in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of
such other Lender’s Principal Debt owing to it, or interest thereon, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Principal Debt owing to it,
or shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
all Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefitted Lender, then
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Borrowers agree that any
Lender so purchasing a participation from a Lender pursuant to this Section may,
to the fullest extent permitted by law, exercise all of its Rights of payment
(including the Right of setoff) with respect to such participation as fully as
if such Person were the direct creditor of Borrowers in the amount of such
participation.

 

3.13 Booking Borrowings. To the extent permitted by applicable law, any Lender
may make, carry, or transfer its Borrowings at, to, or for the account of any of
its branch offices or the office of any of its Affiliates. However, no Affiliate
is entitled to receive any greater payment under Section 3.14 than the
transferor Lender would have been entitled to receive with respect to those
Borrowings, and a transfer may not be made if, as a direct result of it, Section
3.14 or 3.15 would apply to any of the Obligation. If any of the conditions of
Sections 3.14, 3.15, or 3.16 ever apply to a Lender, then such Lender shall, to
the extent possible, carry or transfer its Borrowings at, to, or for the account
of any of its branch offices or the office or branch of any of its Affiliates so
long as the transfer is consistent with the other provisions of this Section,
does not create any burden or adverse circumstance for such Lender that would
not otherwise exist, and eliminates or ameliorates the conditions of Sections
3.14, 3.15, or 3.16 as applicable.

 

3.14 Increased Cost and Reduced Return.

 

(a) Change in Laws. If, after the date hereof, the adoption of any applicable
Governmental Requirement, or any change in any applicable Governmental
Requirement, or any change in the interpretation or administration thereof by
any Governmental Authority charged with the interpretation or administration

 

27



--------------------------------------------------------------------------------

thereof, or compliance by any Lender (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority:

 

(i) shall subject such Lender (or its Applicable Lending Office) to any tax,
duty, or other charge with respect to any Eurodollar Borrowing, its Note, or its
obligation to make Eurodollar Borrowings, or change the basis of taxation of any
amounts payable to such Lender (or its Applicable Lending Office) under this
Agreement or its Note in respect of any Eurodollar Borrowings (other than taxes
imposed on the overall net income of such Lender by the jurisdiction in which
such Lender has its principal office or such Applicable Lending Office);

 

(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than the Reserve Requirement utilized
in the determination of the Adjusted Eurodollar Rate) relating to arty
extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, such Lender (or its Applicable Lending Office),
including the Commitment of such Lender hereunder; or

 

(iii) shall impose on such Lender (or its Applicable Lending Office) or the
London interbank market any other condition affecting this Agreement or its Note
or any of such extensions of credit or liabilities or commitments; and the
result of any of the foregoing is to increase the cost to such Lender (or its
Applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Eurodollar Borrowings or to reduce any sum received or
receivable by such Lender (or its Applicable Lending Office) under this
Agreement or its Note with respect to any Eurodollar Borrowings, then Borrowers
shall pay to such Lender on demand such amount or amounts as will compensate
such Lender for such increased cost or reduction.

 

(b) Capital Adequacy. If, after the date hereof, any Lender shall have
determined that the adoption of any applicable Governmental Requirement
regarding capital adequacy or any change therein or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, has or would have the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change, request, or directive (taking into consideration its policies with
respect to capital adequacy), then from time to time upon demand Borrowers shall
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction.

 

(c) Notice. Each Lender shall promptly notify Borrowers and Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section 3.14 and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under this Section 3.14 shall furnish to Borrowers and
Administrative Agent a statement setting forth the additional amount or amounts
to be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Lender may use any reasonable averaging
and attribution methods.

 

28



--------------------------------------------------------------------------------

(d) Suspension of Eurodollar Borrowings. If any Lender requests compensation by
Borrowers under this Section 3.14, then Borrowers may, by notice to such Lender
(with a copy to Administrative Agent). suspend the obligation of such Lender to
make or Continue Eurodollar Borrowings, or Convert all Eurodollar Borrowings
into Base Rate Borrowings, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.17
shall be applicable); provided that such suspension shall not affect the Right
of such Lender to receive the compensation so requested.

 

3.15 Limitation on Types of Borrowings. If on or prior to the first (1st) day of
any Interest Period for any Eurodollar Borrowing:

 

(a) Administrative Agent is unable to determine the Eurodollar Rate for such
Interest Period in accordance with the definition of “Eurodollar Rate;” or

 

(b) the Required Lenders determine (which determination shall be conclusive) and
notify Administrative Agent that the Adjusted Eurodollar Rate will not
adequately and fairly reflect the cost to Lenders of funding Eurodollar
Borrowings for such Interest Period;

 

then Administrative Agent shall give Borrowers prompt notice thereof specifying
the relevant amounts or periods, and so long as such condition remains in
effect, Lenders shall be under no obligation to make additional Eurodollar
Borrowings, Continue any Eurodollar Borrowings, or to Convert any Base Rate
Borrowings to Eurodollar Borrowings and Borrowers shall, on the last day(s) of
the then-current Interest Period(s) for the outstanding Eurodollar Borrowings,
either prepay such Borrowings or Convert such Borrowings into Base Rate
Borrowings in accordance with the terms of this Agreement.

 

3.16 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to make, maintain, or fund Eurodollar Borrowings hereunder, then such Lender
shall promptly notify Administrative Agent and Borrowers thereof and such
Lender’s obligation to make or Continue Eurodollar Borrowings and to Convert
Base Rate Borrowings into Eurodollar Borrowings shall be suspended until such
time as such Lender may again make, maintain, and fund Eurodollar Borrowings (in
which case the provisions of Section 3.17 shall be applicable).

 

3.17 Treatment of Affected Loans. If the obligation of any Lender to make or
Continue Eurodollar Borrowings or to Convert Base Rate Borrowings into
Eurodollar Borrowings shall be suspended pursuant to Sections 3.14, 3.75, or
3.76, such Lender’s Eurodollar Borrowings shall be automatically Converted into
Base Rate Borrowings on the last day(s) of the then current Interest Period(s)
for all Eurodollar Borrowings (or, in the case of a Conversion required by
Section 3.16, on such earlier date as such Lender may specify to Borrowers with
a copy to Administrative Agent) and, unless and until such Lender gives notice
as provided below that the circumstances specified in Sections 3.14, 3.15, or
3.16 that gave rise to such Conversion no longer exist:

 

(a) to the extent that such Lender’s Eurodollar Borrowings have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Borrowings shall be applied instead to its
Base Rate Borrowings; and

 

(b) all Borrowings that would otherwise be made or Continued by such Lender as
Eurodollar Borrowings shall be made or Continued instead as Base Rate
Borrowings, and all Borrowings of such Lender

 

29



--------------------------------------------------------------------------------

that would otherwise be Converted into Eurodollar Borrowings shall be Converted
instead into (or shall remain as) Base Rate Borrowings.

 

If such Lender gives notice to Borrowers (with a copy to Administrative Agent)
that the circumstances specified in Sections 3.14, 3.15, or 3.16 that gave rise
to the Conversion of such Lender’s Eurodollar Borrowings pursuant to this
Section 3.17 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist), such Lender’s Base Rate Borrowings shall be
automatically Converted. on the first days) of the next succeeding interest
Period(s) for such outstanding Eurodollar Borrowings, to the extent necessary so
that, after giving effect thereto, all Eurodollar Borrowings held by Lenders are
held Pro Rata (as to principal amounts, Types, and Interest Periods).

 

3.18 Compensation. Upon the request of any Lender, Borrowers shall pay to such
Lender such amount or amounts as shall be sufficient (in the reasonable opinion
of such Lender) to compensate it for any loss, cost, or expense (herein called a
“Funding Loss”) incurred by it as a result of:

 

(a) any payment, prepayment, or Conversion of a Eurodollar Borrowing for any
reason (including, without limitation, the acceleration of the Obligation
pursuant to Section 11.1) on a date other than the last day of the Interest
Period for such Borrowing; or

 

(b) any failure by Borrowers for any reason (including, without limitation, the
failure of any condition precedent specified in Section 5 to be satisfied) to
borrow, Convert, Continue, or prepay a Eurodollar Borrowing on the date for such
borrowing, Conversion. Continuation, or prepayment specified in the relevant
Borrowing Notice.

 

A Funding Loss shall include, without limitation, an amount equal to (i) the
Principal Debt of a Eurodollar Borrowing (A) prepaid on a date (the “Prepayment
Date”) other than the last day of the applicable Interest Period for such
Eurodollar Borrowing, (B) Converted on a date (the “Conversion Date”) other than
the last day of the applicable Interest Period for a Eurodollar Borrowing, or
(C) not borrowed, Converted, Continued, or prepaid on the applicable date (the
“Notice Abandonment Date”) for Borrowing, Conversion, Continuation, or
prepayment of such Eurodollar Borrowing specified in the relevant Borrowing
Notice, times (ii) the number of days in the period from the Prepayment Date,
Conversion Date, or Notice Abandonment Date, as the case may be, through the
last day of the Interest Period for the applicable Eurodollar Borrowing so
prepaid or Converted (or in the case of a failure to borrow, Convert, Continue,
or prepay, the Interest Period for such Eurodollar Borrowing which would have
commenced on the date specified for such Borrowing) (the “Terminated Interest
Period”) divided by 360, times (iii) the Eurodollar Rate for the applicable
Interest Period for such Eurodollar Borrowing (the “Original Interest Period”)
less the Eurodollar Rate determined as of the Prepayment Date, the Conversion
Date, or the Notice Abandonment Date, as the case may be, for the Terminated
Interest Period. If the Eurodollar Rate for the Terminated Interest Period as of
the Prepayment Date, the Conversion Date, or the Notice Abandonment Date, as the
case may be, is higher than the Eurodollar Rate for the Original Interest
Period, or if the amount determined under the immediately preceding sentence is
less than $100, then no Funding Loss shall be payable.

 

3.19 Taxes.

 

(a) Any and all payments by Borrowers to or for the account of any Lender or any
Agent hereunder or under any other Loan Document shall be made free and clear of
and without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and all liabilities

 

30



--------------------------------------------------------------------------------

with respect thereto, excluding, in the case of each Lender and each Agent,
taxes imposed on its income, net receipts, gross income. gross receipts, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender (or its Applicable Lending Office) or such Agent (as the case may be) is
organized or any political subdivision thereof (all such non-excluded taxes,
duties, levies, imposts; deductions, charges, withholdings, and liabilities
being hereinafter referred to as “Taxes”). If Borrowers shall be required by law
to deduct any Taxes from or in respect of any sum payable under this Agreement
or any other Loan Document to any Lender or any Agent, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.19) such Lender or such Agent receives an amount equal to the sum it would
have received had no such deductions been made, (ii) Borrowers shall make such
deductions, (iii) Borrowers shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law, and
(iv) Borrowers shall furnish to Administrative Agent, at its address referred to
in Section 13.3, the original or a certified copy of a receipt evidencing
payment thereof.

 

(b) In addition. Borrowers agree to pay any and all present or future stamp or
documentary taxes and any other excise or property taxes or charges or similar
levies which arise from any payment made under this Agreement or any other Loan
Document or from the execution or delivery of, or otherwise with respect to,
this Agreement or any other Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c) Borrowers agree to indemnify each Lender and each Agent for the full amount
of Taxes and Other Taxes (including, without limitation, any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 3.19) paid by such Lender or such Agent (as the case may be) and any
liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto except for Taxes or Other Taxes arising from such Lender’s
gross negligence.

 

(d) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Lender listed on the signature pages hereof and on or prior
to the date on which it becomes a Lender in the case of each other Lender, and
from time to time thereafter if requested in writing by Borrowers or any Agent
(but only so long as such Lender remains lawfully able to do so), shall provide
Borrowers and Administrative Agent with (i) Internal Revenue Service Form 1001
or 4224, as appropriate, or any successor form prescribed by the Internal
Revenue Service, certifying that such Lender is entitled to benefits under an
income tax treaty to which the United States is a party which reduces the rate
of withholding tax on payments of interest or certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States, (ii) Internal Revenue Service Form
W-8 or W-9, as appropriate, or any successor form prescribed by the Internal
Revenue Service, and (iii) any other form or certificate required by any taxing
authority (including any certificate required by Sections 871(h) and 881(c) of
the Code), certifying that such Lender is entitled to an exemption from or a
reduced rate of tax on payments pursuant to this Agreement or any of the other
Loan Documents.

 

(e) For any period with respect to which a Lender has failed to provide
Borrowers and Administrative Agent with the appropriate form pursuant to Section
3.19(d) (unless such failure is due to a change in treaty, law, or regulation
occurring subsequent to the date on which a form originally was required to be
provided), such Lender shall not be entitled to indemnification under Section
3.19(a) or (b) with respect to Taxes imposed by the United States; provided,
however, that should a Lender, which is otherwise exempt from or subject to a
reduced rate of withholding tax, become subject to Taxes because of

 

31



--------------------------------------------------------------------------------

its failure to deliver a form required hereunder, Borrowers shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Taxes.

 

(f) If Borrowers are required to pay additional amounts to or for the account of
any Lender pursuant to this Section 3.19, then such Lender will agree to use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce any such additional payment which may thereafter
accrue if such change, in the judgment of such Lender, is not otherwise
disadvantageous to such Lender.

 

(g) Within thirty (30) days after the date of any payment of Taxes, Borrowers
shall furnish to Administrative Agent the original or a certified copy of a
receipt evidencing such payment.

 

(h) Without prejudice to the survival of any other agreement of Borrowers
hereunder, the agreements and obligations of Borrowers contained in this Section
3.19 shall survive the termination of the Total Commitments and the payment in
full of the Notes.

 

3.20 Fees.

 

(a) Treatment of Fees. The fees described in this Section 3.20 (i) are not
compensation for the use. detention, or forbearance of money, (ii) are in
addition to, and not in lieu of, interest and expenses otherwise described in
this Agreement, (iii) are payable in accordance with Section 3.1(b), (iv) are
non-refundable, (v) to the fullest extent permitted by applicable law, bear
interest, if not paid when due, at the Default Rate, and (vi) are calculated on
the basis of actual number of days (including the first day but excluding the
last day) elapsed, but computed as if each calendar year consisted of 360 days,
unless computation would result in an interest rate in excess of the Maximum
Rate in which event the computation is made on the basis of actual days elapsed
and a year of 365 or 366 days, as the case may be. The fees described in this
Section 3.20 are in all events subject to the provisions of Section 3.8.

 

(b) Agent Fees. Borrowers shall pay to Administrative Agent, the fees specified
in the letter agreement between Administrative Agent and Borrowers, which fees
shall be for the account of Administrative Agent and for the account of Lenders
as shall be agreed between Administrative Agent and each Lender,

 

(c) Lenders’ Fees. Borrowers shall pay to Administrative Agent, for the account
of each Lender, a quarterly facility fee (prorated for partial quarters) equal
to the sum of the amounts obtained by multiplying the Commitment of such Lender
times a per annum rate equal to one-tenth of one percent (0.10%). Such facility
fee shall accrue commencing on the Closing Date, and shall be due and payable on
the last day of each March, June, September, and December during the term
hereof, convincing on September 30, 2001, and on the Termination Date, based
upon the Commitment for such Lender for each day during the quarter ending on
such date.

 

(d) LC Fees. As an inducement for the issuance (including, without limitation,
the extension) of each LC, Borrowers agree to pay to Administrative Agent:

 

(i) For the ratable account of each Lender, on the day the fee is payable, an
issuance fee, payable quarterly in arrears, equal to the greater of (A) the
product of the average face amount

 

32



--------------------------------------------------------------------------------

of such LC during each applicable quarterly period times one percent (1%) per
annum, and (B) $1,000; and

 

(ii) For the account of Issuing Bank, payable on the date of issuance, an
issuance fee, equal to the product of the average face amount of such LC during
each applicable quarterly period times one-quarter of one percent (.25%) per
annum.

 

(e) Extension Fees. Upon the extension of the Maturity Date, as provided in
Section 3.21, Borrowers agree to pay Administrative Agent, on or before the
original Maturity Date, for the ratable account of Consenting Lenders (as
defined in Section 3.21), an extension fee equal to one-quarter of one percent
(.25%) of the Total Commitment.

 

3.21 Extension of Maturity Date. Borrowers may request one-year extensions of
the Maturity Date by making such request in writing (an “Extension Request”) to
Administrative Agent at least thirty (30) days prior to each July 31 during the
term of this Agreement (except for the July 31 that is the then-existing
Maturity Date). Administrative Agent shall promptly notify each Lender of any
such Extension Request (the date Administrative Agent receives such Extension
Request being the “Request Date”) and each Lender shall notify Administrative
Agent within thirty (30) days after the Request Date whether such Lender
consents to such extension; provided that the failure to respond by
Administrative Agent or any Lender to an Extension Request shall be deemed to be
a denial of such consent by such Person. If Lenders having a Pro Rata Share of
at least sixty-six and two-thirds percent (66 2/3%) consent to such extension
(such Lenders being “Consenting Lenders” and the Lenders not consenting being
“Non-Consenting Lenders”) within thirty (30) days after the Request Date (the
date Administrative Agent receives the necessary consents to such extension and
receives or is deemed to have received the consent or denial of consent of all
Lenders being the “Approval Date”), then the then-existing Maturity Date shall
be extended for one (1) year as to the Consenting Lenders so long as (a) no
Default or Potential Default exists, (b) Borrowers, on or before ninety (90)
days after the Approval Date, either (i) pays to the Non-Consenting Lenders the
Principal Debt owing to such Non-Consenting Lenders, together with all accrued
unpaid interest thereon, all fees, and any Funding Loss payable under Section
3.18 owing to such Non-Consenting Lenders, in which case the Commitment of each
such Non-Consenting Lenders shall be terminated, or (ii) effect one or more
assignments from the Non-Consenting Lenders to a new Lender or Lenders pursuant
to Section 13.11 who shall also consent to the extension of the then-existing
Maturity Date, and (c) Borrowers pay to Administrative Agent, for the account of
the Consenting Lenders, the extension fee set forth in Section 3.20(e). Any such
assignment to a new Lender or Lenders shall be subject to the payment to the
assigning Lender an amount equal to the Principal Debt owing to such assigning
Lender as of the effective date of such assignment, together with all accrued
unpaid interest thereon, all fees, and any Funding Loss payable under Section
3.18 as a result of such payment to the assigning Lender by the assignee Lender.
Administrative Agent agrees to exercise its reasonable best efforts to assist
Borrowers in identifying prospective assignees of the Non Consenting Lenders’
Commitments hereunder-, provided, however, that Administrative Agent has no
obligation to ensure that any such assignees will agree to purchase assignments
from the Non-Consenting Lenders. Any Non-Consenting Lender shall, on the
effective date of the termination of such Non-Consenting Lender’s Commitment or
the assignment to another Lender described above, cease to be a “Lender” for
purposes of this Agreement, provided that Borrowers shall continue to be
obligated to such Lender under Section 7.12 with respect to Indemnified
Liabilities (as defined in Section 7.12) arising prior to such date. If
Borrowers fail to effect assignments from the Non-Consenting Lenders to a new
Lender or Lenders within ninety (90) days after the Approval Date, then
Borrowers may elect to not extend the then-existing Maturity Date, as provided
herein, by giving Administrative Agent written notice thereof within ninety-five
(95) days after the

 

33



--------------------------------------------------------------------------------

Approval Date. In such event. Borrowers shall not be required to pay the
extension fee set forth in Section 3.20(e).

 

3.22 Option to Replace Lenders. If any Lender shall make demand for payment or
reimbursement pursuant to Section 3.14(a) or Section 3.14(b) or notifies
Borrowers of the occurrence of the circumstances described in Section 3.15(b),
then, provided that (a) no Default has occurred and is continuing, and (b) the
circumstances resulting in such demand for payment or reimbursement are not
applicable to all Lenders, Borrowers may terminate the Commitment of such
Lender, in whole but not in part, by either (i) (A) giving such Lender and
Administrative Agent not less than five (5) Business Days’ written notice
thereof, which notice shall be irrevocable and effective only upon receipt
thereof by such Lender and Administrative Agent and shall specify the date of
such termination, and (B) paying such Lender (and there shall become due and
payable) on such date the outstanding Principal Debt of all Borrowings made by
such Lender, all interest thereon, and any other Obligation owed to such Lender
(including any amounts payable under Section 3.18). if any, or (ii) pursuant to
the provisions of Section 13.11, proposing the introduction of a replacement
Lender satisfactory to Administrative Agent, or obtaining the agreement of one
or more existing Lenders, to assume the entire amount of the Commitment of the
Lender whose Commitment is being terminated, on the effective date of such
termination. Any such assignment to a replacement Lender or an existing Lender
shall be subject to the payment to the assigning Lender an amount equal to the
Principal Debt owing to such assigning Lender as of the effective date of such
assignment, together with all accrued unpaid interest thereon and any Funding
Loss payable under Section 3.18 as a result of such payment to the assigning
Lender by the assignee Lender. Upon the satisfaction of all the foregoing
conditions, such Lender that is being terminated shall cease to be a “Lender”
for purposes of this Agreement, provided that Borrowers shall continue to be
obligated to such Lender under Section 7.12 with respect to Indemnified
Liabilities (as defined in Section 7.12) arising prior to such termination.

 

SECTION 4

 

BORROWING BASE

 

4.1 Borrowing Base

 

(a) Calculation of Borrowing Base. The “Borrowing Base” shall, as of the last
date of each fiscal quarter during the term hereof, be equal to the product of
(a) forty percent (40%), and (b) the sum of the following: (i) the Implied Value
of each Borrowing Base Property owned by an Obligor and that has been in service
for more than twelve (12) months as of such determination date; plus (ii) the
Approved Costs of each Borrowing Base Property owned by an Obligor and that have
been in service for less than twelve (12) months as of such determination date;
provided that the number of Roams in all Borrowing Base Properties that have
been in service for less than twelve (12) months as of such determination date
may not constitute more than twenty percent (20%) of the total number of Rooms
in all Borrowing Base Properties as of such determination date.

 

(b) Determination of the Capitalization Rate. Administrative Agent shall notify
Borrowers within forty-five (45) days prior to any adjustment to the
Capitalization Rate for each state in which a Hotel is located based upon market
conditions for comparable properties; provided that the Capitalization Rate may
not be increased or decreased at any one time by more than one and one-quarter
of one percent (1.25%) annually. In determining the “Capitalization Rate,”
Lenders agree to consider the operating performance

 

34



--------------------------------------------------------------------------------

of each Hotel; provided, however, that Lenders shall not be required to adjust
the Capitalization Rate based upon such individual Hotel performance.

 

4.2 Admission of Qualified Properties into the Borrowing Base.

 

(a) Request for Admission into Borrowing Base. Borrowers shall provide
Administrative Agent (with copies for each of Lenders) with a written request
for a Hotel to be admitted into the Borrowing Base. Such request shall be
accompanied by information regarding such Hotel- including, without limitation,
the following, in each case acceptable to Administrative Agent: (i) a general
description of the Hotel’s location, market, and amenities; (ii) a property
description; (iii) purchase information (including any contracts of sale and
closing statements); (iv) a Phase I environmental assessment and, if requested
by Administrative Agent based upon issues identified in the Phase I assessment,
additional environmental assessments:, (v) copies of title insurance and any
surveys; (vi) operating statements; (vii) engineering reports; (viii) evidence
of insurance; (ix) copies of all Operating Leases, ground leases, other leases,
management agreements, and franchise agreements; (x) a copy of the most-recent
appraisal, if available; and (xi) such other information requested by
Administrative Agent as shall be necessary in order for Administrative Agent and
Required Lenders to determine whether such Hotel is a Qualified Property.

 

(b) Qualified Properties. In order for a Hotel to be eligible for inclusion in
the Borrowing Base (a “Qualified Property”), such Hotel shall have the following
characteristics:

 

(i) a Borrower or a ninety-nine percent (99%)-owned Consolidated Affiliate of
the Partnership that is a Subsidiary Guarantor shall have good and indefeasible
title to such Hotel, free and clear of all Liens (except for Permitted Liens);

 

(ii) such Hotel is an existing and operating extended stay, full service, or
limited service Hotel located in the United States;

 

(iii) all Operating Leases shall be substantially in the form previously
approved by Administrative Agent or otherwise acceptable to Administrative
Agent;

 

(iv) all Lessees shall be either (A) an IHI Lessee, a Summerfield Lessee, or an
Affiliate thereof. (B) a wholly-owned Consolidated Affiliate of the Trust that
is a Subsidiary Guarantor, or (C) another Person acceptable to Required Lenders;
and

 

(v) all ground leases, if any, with respect to such Hotel shall be acceptable to
Administrative Agent.

 

(c) Approval of Required Lenders. Each Hotel shall be subject to Required
Lenders’ approval for admission to the Borrowing Base after evaluation of such
Hotel’s market area, location, access, and design Administrative Agent shall
provide Borrowers with written notice of whether Required Lenders have approved
a Hotel for admission into the Borrowing Base.

 

(d) Other Requirements Respecting the Borrowing Base. During the term hereof,
(i) once five (5) Hotels have been admitted into the Borrowing Base, there shall
always be at least five (5) Hotels admitted into the Borrowing Base, and (ii)
the principal balance of the Obligation shall not be less than $1.00, in each
case unless otherwise consented to by Required Lenders.

 

35



--------------------------------------------------------------------------------

(e) Computation of Adjusted Net Operating Income. Borrowers shall deliver to
Administrative Agent quarterly commutations of Adjusted NOI with the Borrowing
Base Report required pursuant to Section 7.1(c). Administrative Agent shall
notify Borrowers in writing of any calculation errors or other errors in the
calculation of Adjusted NOI required by Administrative Agent pursuant to the
definition of Adjusted NOI and corresponding adjustments to the Borrowing Base
(if any). If a Hotel is admitted into the Borrowing Base prior to the last day
of any fiscal quarter during the term of this Agreement, then Administrative
Agent shall notify Borrowers and Lenders in writing of any changes to the
Borrowing Base as a result of the admission of such Hotel into the Borrowing
Base.

 

(f) Certain Events With Respect to Borrowing Base Properties. If (i) any
Borrowing Base Property is subject to or suffers a Material Environmental Event,
(ii) any Borrowing Base Property no longer satisfies the requirements set forth
in the definition of “Qualified Property,” (iii) the occurrence of any event or
circumstance that could result in the failure of the Lessee under the Operating
Lease with respect to such Borrowing Base Property to pay rental payments under
such Operating Lease or otherwise materially and adversely affect the operation
of such Borrowing Base Property, (iv) any Lessee (A) is not Solvent, (B) fails
to pay its Liabilities generally as they become due, (C) voluntarily seeks,
consents to, or acquiesces in the benefit of any Debtor Relief Law, or (D)
becomes a party to or is made the subject of any proceeding provided for by any
Debtor Relief Law; other than as a creditor or claimant (unless, if the
proceeding is involuntary, the applicable petition is dismissed within sixty
(60) days after its filing), or (v) the franchise or license agreement with
respect to any Borrowing Base Property shall be terminated or canceled or shall
expire by its terms and is not replaced with an Approved Franchise within ninety
(90) days after such termination, cancellation, or expiration, then Required
Lenders shall have the right in their sole discretion at any time and from time
to time to notify Borrowers that, effective upon the giving of such notice, and
for so long as such event or condition exists, such Borrowing Base Property
shall no longer be considered a Borrowing Base Property for purposes of
determining the Borrowing Base. If Administrative Agent delivers a notice with
respect to a Borrowing Base Property as set forth in this section, then at such
time as such Borrowing Base Property is no longer subject to any of the
conditions described above, Borrowers may give Administrative Agent written
notice thereof (together with reasonably detailed evidence of the cure of such
condition in a manner reasonably acceptable to Administrative Agent) and such
Borrowing Base Property shall, effective with the delivery by Borrowers of the
next Borrowing Base Report, be considered a Borrowing Base Property for purposes
of calculating the Borrowing Base until such time as any of the conditions set
forth above apply thereto.

 

(g) Release of Borrowing Base Properties and Subsidiary Guarantor. Borrowers may
request that a Borrowing Base Property that has previously been admitted into
the Borrowing Base be removed from the Borrowing Base provided that: (i)
Borrowers shall provide Administrative Agent a written request to remove such
Borrowing Base Property from the Borrowing Base, (ii) after giving effect to the
removal of such Borrowing Base Property from the Borrowing Base, the Borrowing
Base is equal to or exceeds the Commitment Usage, and (iii) no Potential Default
or Default shall exist prior to or after giving effect to the removal of such
Borrowing Base Property from the Borrowing Base. If, as of any date, no Hotel
owned by a Subsidiary Guarantor (other than an Additional Guarantor) is a
Borrowing Base Property, then Administrative Agent shall, within seven (7)
Business Days following the written request of Borrowers, release such
Subsidiary Guarantor from the Subsidiary Guaranty pursuant to a release of
guaranty in the form attached to the Subsidiary Guaranty unless a Potential
Default or Default exists or would result from such release.

 

36



--------------------------------------------------------------------------------

(h) Closing Date Borrowing Base Properties. As of the Closing Date, the Hotels
listed on Schedule 4.2 have been admitted into the Borrowing Base and are
Borrowing Base Properties as of the Closing Date,

 

4.3 Negative Pledge Agreements. Borrowers shall not, and shall not permit any
Obligor to, enter into or permit to exist any arrangement or agreement that
directly or indirectly prohibits any Obligor from creating or incurring any Lien
(other than Permitted Liens) on any Borrowing Base Property.

 

4.4 Borrowing Base Covenants.

 

(a) Debt Service Coverage. As of any date. Borrowers shall not permit, as of any
date of determination, the ratio of (i) Adjusted NOI for the Borrowing Base
Properties in the Borrowing Base as of such date for the twelve (12) month
period ending on the date of determination, to (ii) implied Debt Service, to be
less thin 2.25 to 1.0.

 

(b) Extended Stay/Full Service Rooms. As of any date, Borrowers shall not permit
the ratio of (i) all Rooms in the Borrowing Base Properties that are extended
stay or full service hotel Properties, to (ii) all Rooms in all Borrowing Base
Properties, to be less than .50 to 1.0.

 

(c) Rooms in States. As of any date, Borrowers shall not permit the ratio of (i)
all Rooms in the Borrowing Base Properties in any single state, to (ii) all
Rooms in all Borrowing Base Properties, to exceed .30 to 1.0.

 

(d) Rooms in a Property. As of any date, Borrowers shall not permit the ratio of
(i) all Rooms in any one Borrowing Base Property, to (ii) all Rooms in all
Borrowing Base Properties, to exceed .20 to 1.0.

 

(e) Implied Value of a Property. As of any date, Borrowers shall not permit the
ratio of (i) the Implied Value of any one Borrowing Base Property, to (ii) the
Borrowing Base, to exceed .20 to 1.0.

 

(f) Operating Lease Payments. The operations of each Borrowing Base Property
must produce cash flow sufficient to cover all minimum base rent under the
Operating Lease with respect to such Borrowing Base Property.

 

4.5 Failure to Comply With Borrowing Base Covenants.

 

(a) If, as of the last day of any fiscal quarter of Borrowers, Borrowers shall
fail to comply with Section 4.4(a), then Borrowers shall add one (1) or more
Borrowing Base Properties to the Borrowing Base in order to comply with Section
4.4(a).

 

(b) If, as of the last day of any fiscal quarter of Borrowers, Borrowers shall
fail to comply with any of the covenants set forth in Section 4.4 (other than
Section 4.4(a)), then Borrowers shall remove one (1) or more Borrowing Base
Properties from the Borrowing Base in order to comply with Section 4.4. If after
giving effect to the removal of any Borrowing Base Properties from the Borrowing
Base, the Commitment Usage exceeds the Borrowing Base, then Borrowers shall do
one or more of the following:

 

37



--------------------------------------------------------------------------------

(A) add, pursuant to Section 4.2, one (1) or more additional Borrowing Base
Properties that will result in an increase in the Borrowing Base in an amount
equal to such excess, as the case may be; or

 

(B) prepay the outstanding Principal Debt in an amount equal to the excess of
the Commitment Usage over the Borrowing Base; or

 

(C) provide collateral satisfactory in all respects to Administrative Agent and
Required Lenders to secure the excess of the Commitment Usage over the Borrowing
Base.

 

(c) If after giving effect to any adjustments to the Capitalization Rate
pursuant to Section 4.1(b), the Commitment Usage exceeds the Borrowing Base,
then Borrowers shall do one or more of the following:

 

(A) add, pursuant to Section 4.2, one (1) or more additional Borrowing Base
Properties that will result in an increase in the Borrowing Base in an amount
equal to such excess, as the case may be; or

 

(B) prepay the outstanding Principal Debt in an amount equal to the excess of
the Commitment Usage over the Borrowing Base; or

 

(C) provide collateral satisfactory in all respects to Administrative Agent and
Required Lenders to secure the excess of the Commitment Usage over the Borrowing
Base.

 

(d) From the occurrence of any of the events described in Sections 4.5(a), (b),
or (c) a “Non-Compliance Event”) until the earlier of (A) the date that
Borrowers remedy such non-compliance, as described above, and (ii) ninety (90)
days after the occurrence of such Non-Compliance Event, a Potential Default
shall exist. If any such Non-Compliance Event remains unremedied after such
ninety (90) day period, then a Default shall exist.

 

4.6 Subsidiary Guarantors. Pursuant to the Subsidiary Guaranty, each
Consolidated Affiliate of the Trust that owns a Borrowing Base Property and each
Additional Guarantor shall unconditionally guarantee in favor of the Credit
Parties the full payment and performance of the Obligation. Administrative Agent
shall, within seven (7) Business Days following the written request of
Borrowers, release a Additional Guarantor from the Subsidiary Guaranty if such
Additional Guarantor no longer meets the definition of “Additional Guarantor”
pursuant to a release of guaranty in the form attached to the Subsidiary
Guaranty unless a Potential Default or Default exists or would result from such
release.

 

SECTION 5

 

CONDITIONS PRECEDENT

 

5.1 Conditions to Initial Borrowing. The obligations of Lenders to make the
initial Borrowing and of Issuing Bank to issue the initial LC is subject to
satisfaction of the following conditions precedent on or before the Closing
Date:

 

(a) Trust Documents. The Trust shall deliver or cause to be delivered to
Administrative Agent the following, each, unless otherwise noted, dated as of
the Closing Date:

 

38



--------------------------------------------------------------------------------

(i) An Officer’s Certificate of the Trust certifying (A) its Constituent
Documents (or any changes to its Constituent Documents since the date of the
Existing Agreement), (B) resolutions of its trustees approving and authorizing
the execution, delivery, and performance of this Agreement and the other Loan
Documents, certified as of the Closing Date as being in full force and effect
without modification or amendment, and (C) signatures and incumbency of its
officers executing this Agreement and the other Loan Documents;

 

(ii) Executed originals of this Agreement, the Notes, and the other Loan
Documents to be executed by the Trust; and

 

(iii) Such other documents as Administrative Agent may reasonably request.

 

(b) General Partner and Partnership Documents. The Partnership shall deliver or
cause to be delivered to Administrative Agent the following, each, unless
otherwise noted, dated as of the Closing Date:

 

(i) Officer’s Certificate of General Partner certifying (A) its Constituent
Documents (or any changes to its Constituent Documents since the date of the
Existing Agreement), (B) resolutions of its Board of Directors approving and
authorizing the execution, delivery, and performance of the Loan Documents to
which it is a party, certified as of the Closing Date as being in full force and
effect without modification or amendment, (C) signatures and incumbency of its
officers executing the Loan Documents to which it is a party, and (D) the
Constituent Documents of the Partnership (or any changes to such Constituent
Documents since the date of the Existing Agreement):

 

(ii) Executed originals of this Agreement, the Notes, and the other Loan
Documents to be executed by General Partner and the Partnership; and

 

(iii) Such other documents as Administrative Agent may reasonably request.

 

(c) Opinions of Counsel for Borrowers. The Credit Parties and their respective
counsel shall have received originally executed copies of a favorable written
opinion of counsel for Borrowers, in form and substance reasonably satisfactory
to Administrative Agent and its counsel, dated as of the Closing Date, and
setting forth substantially the matters in the opinions designated in Exhibit F
and as to such other matters as Administrative Agent, acting on behalf of the
Credit Parties, may reasonably request.

 

(d) Fees. Borrowers shall have paid to Administrative Agent, for distribution
(as appropriate) to the Credit Parties, the fees payable on the Closing Date
referred to in Section 3.20.

 

(e) Borrowing Base Report. Borrowers shall have delivered an Borrowing Base
Report dated as of March 31, 2001.

 

(f) Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated hereby and all
documents incidental thereto not previously found acceptable by Administrative
Agent, acting on behalf of Lenders, and its counsel shall be satisfactory in
form and substance to Administrative Agent and such counsel, and Administrative
Agent and its counsel

 

39



--------------------------------------------------------------------------------

shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.

 

(g) No Material Adverse Change. No Material Adverse Event has occurred since
March 31, 2001.

 

5.2 Conditions to all Borrowings. The obligations of Lenders on each Borrowing
Date to make all Borrowings (including the initial Borrowing) and Issuing Bank
to issue all LCs (including the initial LC) are subject to the following
conditions precedent:

 

(a) Notice of Borrowing; LC Request. Administrative Agent shall have received,
(i) in the case of a Borrowing, in accordance with the provisions of Section
2.2, an originally executed Borrowing Request, and (b) in the case of an LC, in
accordance with Section 2.3, an LC Request.

 

(b) Representations and Warranties; Performance of Agreements. The
representations and warranties in Loan Documents are true, correct, and complete
in all material respects (unless they speak to a specific date or are based on
facts which have changed by transactions expressly contemplated or permitted by
this Agreement).

 

(c) No Default. No Potential Default, Default, Non-Compliance Event, or Material
Adverse Event exits or would be caused by the making of such Borrowing.

 

(d) No Injunction or Restraining Order. No order, judgment, or decree of any
Governmental Authority shall purport to enjoin or restrain any Lender from
making the Borrowing to be made by it.

 

(e) No Violation. The making of the Borrowing shall not violate any Governmental
Requirement, including, without limitation, Regulation G, Regulation T,
Regulation U, or Regulation X of the Board of Governors of the Federal Reserve
System.

 

5.3 Conditions Generally. Each condition precedent in this Agreement is material
to the transactions contemplated by this Agreement, and time is of the essence
with respect to each condition precedent. Lenders may fund any Borrowing and
Issuing Bank may issue any LC without all conditions being satisfied, but, to
the extent permitted by Governmental Requirements, such funding shall not be
deemed to be a waiver of the requirement that each condition precedent be
satisfied as a prerequisite for any subsequent funding or issuance, unless
Lenders specifically waive each item in writing.

 

SECTION 6

 

REPRESENTATIONS AND WARRANTIES

 

Borrowers represent and warrant to the Credit Parties as follows:

 

6.1 Purpose of Credit Facility. Borrowers shall use proceeds of the Borrowings
made and any LCs issued hereunder to acquire Qualified Properties, for
construction, development, renovation, and rehabilitation costs relating to
Qualified Properties, and for general corporate purposes (including working
capital purposes) of the Companies; provided that the Commitment Usage in
respect of construction and development of Qualified Properties shall not exceed
$30,000,000 at any one time outstanding. No Borrower

 

40



--------------------------------------------------------------------------------

is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, as amended. No part of the proceeds of any Borrowing or any LC
shall be used, directly or indirectly, for a purpose that violates any
Governmental Requirement, including the provisions of Regulation U.

 

6.2 Existence, Good Standing, Authority and Compliance. Each Company is duly
formed, validly existing and in good standing under the Governmental
Requirements of the jurisdiction in which it is incorporated or formed as
identified on Schedule 6.2 (as supplemented from time to time). Each Company (a)
is duly qualified to transact business and is in good standing as a foreign
trust, corporation, partnership, limited liability company, or other entity in
each jurisdiction where the nature and extent of its business and properties
require due qualification and good standing, which jurisdictions are identified
on Schedule 6.2 (as supplemented from time to time to reflect changes as a
result of transactions permitted by the Loan Documents), (b) possesses all
requisite authority, permits, and power to conduct its business as is now being,
or is contemplated by this Agreement to be, conducted, and (c) is in compliance
with all applicable Governmental Requirements except where any such
non-compliance does not result in a Material Adverse Event.

 

6.3 Affiliates. Borrowers have no Consolidated Affiliates or Unconsolidated
Affiliates except as disclosed on Schedule 6.2 (as supplemented from time to
time to reflect changes as a result of transactions permitted by the Loan
Documents).

 

6.4 Authorization and Contravention. The execution and delivery by each Obligor
of each Loan Document or related document to which it is a party, and the
performance by it of its obligations thereunder, (a) are within its trust,
corporate, limited liability company, or partnership power, (b) have been duly
authorized by all necessary trust, corporate, limited liability company, or
partnership action of such Person, (c) require no action by or filing with any
Governmental Authority, (d) do not violate any provision of its Constituent
Documents, (e) do not violate any provision of any Governmental Requirement or
order of any Governmental Authority applicable to it, (f) do not violate any
material agreements to which it is a party, or (g) do not result in the creation
or imposition of any Lien on any asset of any Company, other than pursuant to
the Loan Documents.

 

6.5 Binding Effect. Upon execution and delivery by all parties thereto, each
Loan Document to which it is a party shall constitute a legal and binding
obligation of each Obligor, enforceable against such Obligor in accordance with
its terms, subject to applicable Debtor Relief Laws and general principles of
equity.

 

6.6 Financial Statements; Fiscal Year. The Current Financials were prepared in
accordance with GAAP and present fairly, in all material respects, the
consolidated financial condition, results of operations, and cash flows of the
Companies as of, and for the portion of the fiscal year ending on the date or
dates thereof (subject only to normal audit adjustments). All material
liabilities of the Companies as of the date or dates of the Current Financials
are reflected therein or in the notes thereto. Except for transactions directly
related to, or specifically contemplated by, the Loan Documents or disclosed in
the Current Financials, no subsequent material adverse changes have occurred in
the consolidated financial condition of the Companies from that shown in the
Current Financials. The fiscal year of each Company ends on December 31.

 

41



--------------------------------------------------------------------------------

6.7 Litigation. Except as disclosed on Schedule 6.7, no Company is subject to,
nor is any Responsible Officer of any Company aware of the threat of, any
Litigation that, if adversely determined, could result in a Material Adverse
Event. No outstanding and unpaid final and non-appealable judgments against any
Company exist which could result in a Material Adverse Event.

 

6.8 Taxes.

 

(a) All Tax returns of each Company required to be filed have been filed (or
extensions have been granted) before delinquency, and all Taxes imposed upon
each Company that are due and payable have been paid before delinquency or are
being contested in good faith by appropriate proceedings diligently conducted
and for which reserves in accordance with GAAP or otherwise reasonably
acceptable to Administrative Agent have been provided.

 

(b) The members of the “affiliated group” (as defined in the Code) of which any
Company is a member have filed all United States Federal income tax returns and
all other material tax returns which are required to be filed by them and have
paid all taxes due pursuant to such returns or pursuant to any assessment
received by or any of them (except for taxes being contested in good faith by
appropriate proceedings diligently conducted and for which reserves in
accordance with GAAP or otherwise acceptable to Administrative Agent have been
provided). The charges, accruals, and reserves on the books of the Companies in
respect of taxes or other governmental charges are, in the opinion of the
Companies, adequate.

 

(c) The Trust qualifies as a REIT.

 

6.9 Environmental Matters. Except as disclosed on Schedule 6.9, (a) to the best
of each Borrower’s knowledge, no environmental condition or circumstance exists
that materially and adversely affects any Company’s Properties or operations,
(b) no Company has received any report of any Company’s violation of any
Environmental Law that has not been remedied, (c) no Company knows that any
Company is under any obligation to remedy any violation of any Environmental
Law, or (d) no facility of any Company is or has been used for storage,
treatment, or disposal of any Hazardous Substance, except for the storage and
use of Hazardous Materials that are customarily stored and used by the owners
and operators of Hotels in the ordinary course of business that are used and
stored in commercially reasonable quantities and in compliance with applicable
Environmental Laws. Each Company has taken prudent steps to determine that its
Properties and operations do not violate any Environmental Law.

 

6.10 Employee Plans. Except where occurrence or existence could not result in a
Material Adverse Event, to the best of each Borrower’s knowledge, (a) no
Employee plan has incurred an “accumulated funding deficiency” (as defined in
Section 302 of ERISA or Section 412 of the Code), (b) no Company has incurred
liability under ERISA to the PBGC in connection with any Employee Plan (other
than required insurance premiums, all of which have been paid), (c) no Company
has withdrawn in whole or in part from participation in a Multi-employer Plan,
(d) no Company has engaged in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code), and (e) no “reportable event”
(as defined in Section 4043 of ERISA) has occurred, excluding events for which
the notice requirement is waived under applicable PBGC regulations.

 

6.11 Properties; Liens, To the best of each Borrower’s knowledge, each Company
has good and marketable title to all of its Properties reflected in the Current
Financials (except for any Property that is obsolete or that has been disposed
in the ordinary course of business or, after the date of this Agreement, as

 

42



--------------------------------------------------------------------------------

otherwise permitted by Section 8.7 or Section 8.8). Except for Permitted Liens,
no Lien exists on any Borrowing Base Property, and the execution, delivery;
performance, or observance of the Loan Documents shall not require or result in
the creation of any Lien on any Borrowing Base Property.

 

6.12 Locations. Each Company’s chief executive office is located at the address
set forth on Schedule 6.2 (as supplemented from time to time). Each Company’s
books and records are located at its chief executive office.

 

6.13 Government Regulations. No Company is subject to regulation under the
Investment Company Act of 1940, as amended, or the Public Utility Holding
Company Act of 1935, as amended.

 

6.14 Transactions with Affiliates. Except as disclosed on Schedule 6.14 (as
supplemented from time to time if the disclosures are approved by Administrative
Agent), no Company is a party to a material transaction with any of its
Affiliates, other than transactions in the ordinary course of business and upon
fair and reasonable terms not materially less favorable than it could obtain or
could become entitled to in an arm’s-length transaction with a Person that was
not its Affiliate.

 

6.15 Insurance. Each Company maintains with financially sound, responsible, and
reputable insurance companies or associations (or, as to workers’ compensation
or similar insurance, with an insurance fund or by self-insurance authorized by
the jurisdictions in which it operates) insurance concerning its properties and
businesses against casualties and contingencies and of types and in amounts (and
with co-insurance and deductibles) as is customary in the case of similar
businesses.

 

6.16 Labor Matters. No actual or, to the knowledge of any Responsible Officer of
any Company, threatened strikes, labor disputes, slow downs, walkouts, or other
concerted interruptions of operations by the employees of any Company exist. All
payments due from any Company for employee health and welfare insurance have
been paid or accrued as a liability on its books.

 

6.17 Solvency. On each Borrowing Date, each Company is, and after giving effect
to the requested Borrowing will be, Solvent.

 

6.18 Full Disclosure. Each material fact or condition relating to the financial
condition or business of the Companies which could result in a Material Adverse
Event has been disclosed to Administrative Agent. All information previously
furnished, furnished on the date of this Agreement, and furnished in the future,
by any Company to Administrative Agent in connection with the Loan Documents (a)
was, is, and will be, true and accurate in all material respects or based on
good faith estimates on the date the information is stated or certified, and (b)
did not, does not, and will not, fail to state any material fact the existence
of which or the omission of which could result in a Material Adverse Event

 

6.19 Exemption from ERISA; Plan Assets. The Trust is a “real estate operating
company” within the meaning of 29 C.F.R. § 2510.3-101(e) (or any successor
regulation) and the assets of the Companies would not be deemed “plan assets” as
defined in 29 C.F.R § 2510.3-101(a)(1) (or any successor regulation) of any
Employee Plan or Multi-employer Plan.

 

43



--------------------------------------------------------------------------------

SECTION 7

 

AFFIRMATIVE COVENANTS

 

So long as Lenders are committed to fund any Borrowings or fund or issue any LCs
under this Agreement and until the Obligation is paid in full, Borrowers
covenant and agree as follows:

 

7.1 Items to be Furnished. Borrowers shall cause the following to be furnished
to Administrative Agent (with sufficient copies for each Lender):

 

(a) Annual Financial Statements. Promptly after preparation, and no later than
ninety (90) days after the last day of each fiscal year of the Companies,
consolidated Financial Statements of the Companies showing the consolidated
financial condition and results of operations of the Companies as of, and for
the year ended on, that last day, accompanied by: (A) the unqualified opinion of
an accounting firm of nationally-recognized independent certified public
accountants, based on an audit using generally accepted auditing standards, that
the Financial Statements of the Companies were prepared in accordance with GAAP
and present fairly, in all material respects, the consolidated financial
condition and results of operations of the Companies; (B) a Compliance
Certificate; and (c) a copy of the Form 10-K filed with the Securities and
Exchange Commission for such fiscal year.

 

(b) Periodic Financial Statements. Promptly after preparation, and no later than
forty-five (45) days after the last day of each fiscal quarter of the Companies:
(i) unaudited Financial Statements of the Companies showing the consolidated
financial condition and results of operations of the Companies for the fiscal
quarter and for the period from the beginning of the current fiscal year to the
last day of the fiscal quarter; (ii) a Compliance Certificate; and (iii) a copy
of the Form 10-Q filed with the Securities and Exchange Commission for such
fiscal quarter.

 

(c) Borrowing Base Report. Promptly after the preparation, and no later than
forty-five (45) days after the last day of each fiscal quarter of Borrowers, a
Borrowing Base Report.

 

(d) Other Reports.

 

(i) Promptly upon its becoming available, and no later than fifteen (15) days
after the filing or receipt thereof, each registration statement or prospectus
filed by any Borrower with, or any notification received by any Borrower in
connection therewith from, any securities exchange or the Securities and
Exchange Commission, or any successor agency thereof.

 

(ii) Promptly upon its becoming available, each report filed by any Borrower
with any securities exchange or the Securities and Exchange Commission, or any
successor agency thereof, not otherwise required above; provided, however that
the failure to provide any such report shall not result in a Potential Default
or Default.

 

(iii) Promptly after the mailing or delivery thereof, copies of all material
reports or other information from any Borrower to holders of its Stock.

 

44



--------------------------------------------------------------------------------

(e) Borrowing Base Property and other Property Information.

 

(i) Promptly after the preparation thereof, and no later than forty-five (45)
days after the last day of each fiscal quarter, quarterly operating statements
for each of the Borrowing Base Properties.

 

(ii) Promptly after the preparation thereof, and no later than forty-five (45)
days after the last day of each fiscal year, annual Capital Expenditure budgets
for each of the Borrowing Base Properties for the next fiscal year.

 

(iii) Promptly after the preparation thereof, and no later than forty-five (45)
days after the last day of each fiscal year, operating statements containing a
summary detailing the revenues, expenses, net income, average daily Room rate,
occupancy levels, and revenue per available Room for each of the Hotels owned by
the Companies as of and, if applicable, for the period then ended and for the
corresponding period in the prior fiscal year.

 

(f) Notices. Notice, promptly after a Responsible Officer of any Borrower knows
of (i) the existence and status of any Litigation that, if determined adversely
to any Company, could result in a Material Adverse Event, (ii) any change in any
material fact or circumstance represented or warranted by any Company in any
Loan Document which could result in a Material Adverse Event, (iii) the receipt
by any Company of notice of any violation or alleged violation of ERISA or any
Environmental Law, or (iv) a Default or Potential Default, specifying the nature
thereof and what action Borrowers have taken, are taking, or propose to take.

 

(g) Change in Control. Promptly upon any Change in Control, notice of such event
together with a description of the transaction giving rise thereto.

 

(h) Ratings. Promptly upon the receipt of notice thereof, and in any event
within five (5) Business Days after any change in the Moody’s Rating, the S & P
Rating, or any other applicable rating notice of such change.

 

(i) Other Information. Promptly upon reasonable request by Administrative Agent,
information (not otherwise required to be furnished under the Loan Documents)
respecting the business affairs, assets, and liabilities of the Companies
(including, without limitation, cash flow information, asset business plans,
market information, and tax returns) and opinions, certifications, and documents
in addition to those mentioned in this Agreement.

 

7.2 Use of Proceeds. Borrowers shall use the proceeds of Borrowings only for the
purposes represented in this Agreement.

 

7.3 Books and Records. Borrowers shall, and shall cause each Company to,
maintain books, records, and accounts necessary to prepare all Financial
Statements in accordance with GAAP.

 

7.4 Inspections. Upon reasonable notice and during normal business hours,
Borrowers shall, and shall cause each Company to, allow Administrative Agent (or
its Representatives) to inspect any of their respective properties (subject to
the inspection rights in any tenant leases), to review reports, files, and other
records and to make and take away copies with Borrowers’ permission, such
permission not to be

 

45



--------------------------------------------------------------------------------

unreasonably withheld), and to discuss in the presence of a Borrower or such
other Company any of its affairs. conditions, and finances with its other
creditors, directors, officers, employees, or representatives from time to time,
during reasonable business hours.

 

7.5 Taxes. Borrowers shall, and shall cause each Company to, promptly pay prior
to delinquency any and all Taxes, other than Taxes that are being contested in
good faith by lawful proceedings diligently conducted, against which reserves or
other provisions required by GAAP have been made, and in respect of which levy
and execution of any Lien have been, and continue to be, stayed.

 

7.6 Payment of Obligations. Borrowers shall, and shall cause each Company to.
promptly pay (or renew and extend) all of their respective obligations as they
become due (unless any such obligations are being contested in good faith by
appropriate proceedings and against which reserves or other provisions required
by GA-AF have been made).

 

7.7 Expenses. Borrowers shall promptly pay following demand (a) all costs, fees,
and expenses paid or incurred by Administrative Agent in connection with the
arrangement, syndication, and negotiation of the loan evidenced by this
Agreement and the other Loan Documents and the negotiation, preparation,
delivery, and execution of the Loan Documents and any related amendment, waiver,
or consent (including in each case the reasonable fees and expenses of
Administrative Agent’s counsel), and (b) all reasonable costs, fees, and
expenses of Administrative Agent and, after a Default, Lenders incurred by
Administrative Agent or, after a Default, any Lender in connection with the
enforcement of the obligations of Borrowers arising under the Loan Documents or
the exercise of any Rights arising under the Loan Documents (including
reasonable attorneys’ fees, expenses, and costs paid or incurred in connection
with any workout or restructure and any action taken in connection with any
Debtor Relief Laws), all of which shall be a part of the Obligation and shall
bear interest, if not paid within five (5) days following demand, at the Default
Rate until repaid. Without prejudice to the survival of any other agreement of
Borrowers hereunder, the agreements and obligations of Borrowers contained in
this Section shall survive the payment in full of the Total Principal Debt and
all other amounts payable under this Agreement.

 

7.8 Maintenance of Existence, Assets, and Business. Each Company shall (a)
maintain its trust, partnership, limited liability company, or corporate
existence in good standing in its state of organization or formation, and (b)
maintain (i) its authority to transact business in good standing in all other
states, (ii) all licenses, permits, franchises, and Governmental Requirements
necessary for its business, and (iii) all of its material assets that are useful
in and necessary to its business in good working order and condition (ordinary
wear and tear excepted) and make all necessary repairs and replacements.

 

7.9 Insurance. Borrowers shall, and shall cause each Company to, maintain with
financially sound, responsible, and reputable insurance companies or
associations (or, as to workers’ compensation or similar insurance, with an
insurance fund or by self-insurance authorized by the jurisdictions in which it
operates) insurance reasonably acceptable to Administrative Agent concerning its
properties and businesses against casualties and contingencies and of types and
in amounts (and with co-insurance and deductibles) as is customary in the case
of similar businesses. At Administrative Agent’s request, Borrowers shall, and
shall cause each Company to, deliver to Administrative Agent evidence of
insurance for each policy of insurance and evidence of payment of all premiums.

 

7.10 Preservation and Protection of Rights. Borrowers shall, and shall cause
each other Company to, perform the acts and duly authorize, execute,
acknowledge, deliver, file, and record any

 

46



--------------------------------------------------------------------------------

additional writings as Administrative Agent nay reasonably deem necessary or
appropriate to preserve and protect the Rights of the Credit Parties under any
Loan Document.

 

7.11 Environmental Laws. Borrowers shall, and shall cause each Company to, (a)
operate and manage its businesses and otherwise conduct its affairs in
compliance with all Environmental Laws except where any such non-compliance does
not result in a Material Adverse Event, (b) promptly deliver to Administrative
Agent a copy of any written notice received from any Governmental Authority
alleging that any Company is not in compliance with any Environmental Law, and
(c) promptly deliver to Administrative Agent a copy of any written notice
received from any Governmental Authority alleging that any Company has any
potential environmental Liability.

 

7.12 INDEMNIFICATION.

 

(a) AS USED IN THIS SECTION: (I) “INDEMNITOR” MEANS BORROWERS; (II) “INDEMNITEE”
MEANS EACH CREDIT PARTY, EACH PRESENT AND FUTURE AFFILIATE OF EACH CREDIT PARTY,
EACH PRESENT AND FUTURE REPRESENTATIVE OF EACH CREDIT PARTY OR ANY OF SUCH
AFFILIATES, AND EACH PRESENT AND FUTURE SUCCESSOR AND ASSIGN OF EACH CREDIT
PARTY OR ANY OF SUCH AFFILIATES OR REPRESENTATIVES; AND (III) “INDEMNIFIED
LIABILITIES” MEANS ALL PRESENT AND FUTURE, KNOWN AND UNKNOWN, FIXED AND
CONTINGENT, ADMINISTRATIVE, INVESTIGATIVE, JUDICIAL, AND OTHER CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, INVESTIGATIONS, SUITS, PROCEEDINGS, AMOUNTS PAID IN
SETTLEMENT, DAMAGES, JUDGMENTS, PENALTIES, COURT COSTS, LIABILITIES, AND
OBLIGATIONS — AND ALL PRESENT AND FUTURE COSTS, EXPENSES, AND DISBURSEMENTS
(INCLUDING, WITHOUT LIMITATION, ALL REASONABLE ATTORNEYS’ FEES AND EXPENSES
WHETHER OR NOT SUIT OR OTHER PROCEEDING EXISTS OR ANY INDEMNITEE IS PARTY TO ANY
SUIT OR OTHER PROCEEDING) IN ANY WAY RELATED TO ANY OF THE FOREGOING — THAT MAY
AT ANY TIME BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY INDEMNITEE AND
IN ANY WAY RELATING TO OR ARISING OUT OF ANY (A) LOAN DOCUMENT, TRANSACTION
CONTEMPLATED BY ANY LOAN DOCUMENT, OR ANY PROPERTY, (B) ENVIRONMENTAL LIABILITY
IN ANY WAY RELATED TO ANY COMPANY, ANY PROPERTY, OR ANY ACT, OMISSION, STATUS,
OWNERSHIP, OR OTHER RELATIONSHIP, CONDITION, OR CIRCUMSTANCE CONTEMPLATED BY,
CREATED UNDER, OR ARISING PURSUANT TO OR IN CONNECTION WITH ANY LOAN DOCUMENT,
OR (C) ANY INDEMNITEE’S SOLE OR CONCURRENT ORDINARY NEGLIGENCE.

 

(b) EACH INDEMNITOR SHALL JOINTLY AND SEVERALLY INDEMNIFY EACH INDEMNITEE FROM
AND AGAINST, PROTECT AND DEFEND EACH INDEMNITEE FROM AND AGAINST, HOLD EACH
INDEMNITEE HARMLESS FROM AND AGAINST, AND ON DEMAND PAY OR REIMBURSE EACH
INDEMNITEE FOR, ALL INDEMNIFIED LIABILITIES.

 

(c) THE FOREGOING PROVISIONS (i) ARE NOT LIMITED IN AMOUNT EVEN IF THAT AMOUNT
EXCEEDS THE OBLIGATION, (ii) INCLUDE, WITHOUT LIMITATION, REASONABLE FEES AND
EXPENSES OF ATTORNEYS AND OTHER COSTS AND EXPENSES OF LITIGATION OR PREPARING
FOR LITIGATION AND DAMAGES OR INJURY TO PERSONS, PROPERTY, OR NATURAL RESOURCES
ARISING UNDER ANY STATUTORY OR COMMON LAW, PUNITIVE DAMAGES, FINES, AND OTHER
PENALTIES, AND (iii) ARE NOT AFFECTED BY THE SOURCE OR ORIGIN OF ANY HAZARDOUS
SUBSTANCE, AND (iv) ARE NOT AFFECTED BY ANY INDEMNITEE’S INVESTIGATION, ACTUAL
OR CONSTRUCTIVE KNOWLEDGE, COURSE OF DEALING, OR WAIVER.

 

47



--------------------------------------------------------------------------------

(d) No Indemnitee is entitled to be indemnified under the Loan Documents for its
own fraud, gross negligence, or willful misconduct.

 

(e) THE PROVISIONS OF AND INDEMNIFICATION AND OTHER UNDERTAKINGS UNDER THIS
SECTION SURVIVE THE SATISFACTION OF THE OBLIGATION AND THE TERMINATION OF THE
LOAN DOCUMENTS.

 

7.13 REIT Status. At all times, the Trust (including its organization and method
of operations and those of its Consolidated Affiliates) shall qualify as a REIT.

 

7.14 ERISA Exemptions. At all times, the Trust shall qualify as a “real estate
operating company” under the 29 C.F.R. § 2510.3-101(e) (or any successor
regulation) or other appropriate exemption such that its assets shall not be
deemed “plan assets” as defined in 29 C.F.R. § 2510.3-101(a)(1) (or any
successor regulation) of any Employee Plan or Multi-employer Plan.

 

7.15 Listed Company. The common Stock of the Trust shall at all times be listed
for trading and be traded on the New York Stock Exchange, the American Stock
Exchange, or the Nasdaq Stock Market.

 

7.16 Properties.

 

(a) Borrowers shall cause all of the Companies’ Properties to be operated,
maintained, and managed at all times in a professional manner (including all
marketing, advertising, and promotional programs). Borrowers shall keep in
effect (or cause to be kept in effect) at all times all permits and contractual
arrangements as may be necessary to meet the standards of operation described in
the foregoing sentence.

 

(b) Borrowers shall cause construction, renovation, and rehabilitation work with
respect to all of the Companies’ Properties to be performed in a good and
workmanlike manner substantially in accordance with all Governmental
Requirements and restrictions affecting such Properties.

 

SECTION 8

 

NEGATIVE COVENANTS

 

So long as Lenders are committed to fund any Borrowings or fund or issue any LCs
under this Agreement and until the Obligation is paid in full, Borrowers
covenant and agree as follows:

 

8.1 Payment of Obligations. Borrowers shall not, and shall not permit any
Company to, voluntarily prepay principal of, or interest on, any Liabilities
other than the Obligation, if a Default has occurred and is continuing at the
time of such voluntary prepayment.

 

8.2 Employee Plans. Borrowers shall not, and shall not permit any Company to,
permit any of the events or circumstances described in Section 6.10 to exist or
occur.

 

8.3 Transactions with Affiliates. Except as disclosed on Schedule 6.14 (as
supplemented from time to time to reflect changes as a result of transactions
permitted by this Agreement or approved by Required Lenders), Borrowers shall
not, and shall not permit any Company to, enter into any material

 

48



--------------------------------------------------------------------------------

transaction with any of its Affiliates, other than transactions in the ordinary
course of business and upon fair and reasonable terms not materially less
favorable than it could obtain or could become entitled to in an arm’s-length
transaction with a Person that was not its Affiliate.

 

8.4 Compliance with Governmental Requirements and Documents. Borrowers shall
not, and shall not permit any Company to, (a) violate the provisions of any
Governmental Requirements applicable to it or of any material agreement to which
it is a party, (b) violate the provisions of its Constituent Documents. or (c)
repeal, replace, or amend any provision of its Constituent Documents, in each
case where any of the foregoing could result in a Material Adverse Event.

 

8.5 Loans, Advances, and Investments. Borrowers shall not permit the Companies
to have or make any investments in:

 

(a) Properties consisting of raw land, non-income producing Properties, and
other Properties that are not Hotels exceeding in the aggregate fifteen percent
(15%) of Total Assets; or

 

(b) The Stock of Persons (including corporations, partnerships, joint ventures,
and similar entities) that are not Consolidated Affiliates accounted for on an
equity basis (determined in accordance with the GAAP) exceeding in the aggregate
fifteen percent (15%) of Total Assets; or

 

(c) The investments described in (a) through (b) above exceeding in the
aggregate twenty-five percent (25%) of Total Assets.

 

8.6 Dividends and Distributions. Borrowers shall not, and shall not permit any
Company to, declare, make or pay (a) any Distribution other than Permitted
Distributions, or (b) any Redemption other than Permitted Redemption. Borrowers
shall not, and shall not permit any Company to, enter into or permit to exist
any arrangement or agreement (other than this Agreement) that prohibits it from
paying Distributions to the holders of its Stock.

 

8.7 Sale of Assets. Borrowers shall not, and shall not permit any Company to,
sell, assign, lease, transfer, or otherwise dispose of all or substantially all
of the assets of the Companies on a consolidated basis.

 

8.8 Mergers and Dissolutions. Borrowers shall not merge or consolidate with any
other Person or liquidate, wind up, or dissolve (or suffer any liquidation or
dissolution).

 

8.9 Assignment. Borrowers shall not, and shall not permit any Company to, assign
or transfer any of its Rights, duties, or obligations under any of the Loan
Documents.

 

8.10 Fiscal Year and Accounting Methods. Borrowers shall not, and shall not
permit any Company to, change its fiscal year or its method of accounting (other
than changes required or allowed by GAAP).

 

8.11 New Businesses. Borrowers shall not, and shall not permit any Company to,
engage in any type of business except the types of businesses in which they are
presently engaged and any other reasonably related business.

 

49



--------------------------------------------------------------------------------

8.12 Government Regulations. Borrowers shall not, and shall not permit any
Company to, conduct its business in a way that it becomes regulated under the
Investment Company Act of 1940, as amended, or the Public Utility Holding
Company Act of 1935, as amended.

 

8.13 Interest Rate Agreements. Borrowers shall not permit, as of any date, the
amount of Principal Debt that is not either subject to a fixed interest rate or
hedged pursuant to an Interest Rate Agreement acceptable to Administrative Agent
(“Variable Rate Debt”) to exceed twenty-five percent (25%) of the amount of
Principal Debt for more than three (3) Business Days; provided that Eurodollar
Borrowings shall be deemed to be subject to a fixed rate.

 

8.14 Subsidiary Guarantors. No Subsidiary Guarantor shall: (a) create, incur,
assume, guarantee, or suffer to exist any Liabilities, other than (i) the
Obligation, (ii) trade payables created in the ordinary course of business,
(iii) endorsements of negotiable instruments in the ordinary course of business,
(iv) contingent Liabilities covered by reserves or insurance, and (v) equipment
leases incurred in the ordinary course of business; or (b) create, incur, or
suffer or permit to be created or incur or exist any Lien upon any of its
assets, except Permitted Liens.

 

SECTION 9

 

FINANCIAL COVENANTS

 

So long as Lenders are committed to fund Borrowings or fund or issue any LCs
under this Agreement and until the Obligation is paid and performed in full,
Borrowers covenant and agree that Borrowers shall riot directly or indirectly
permit:

 

9.1 Interest Coverage Ratio. As of the last day of any fiscal quarter, the ratio
of (a) Adjusted EBITDA, to (b) Interest Expense, in each case for the Companies
on a consolidated basis and for the twelve (12) month period ending on the date
of determination, to be less than 3.0 to 1.0

 

9.2 Fixed Charge Coverage Ratio. As of the last day of any fiscal quarter, the
ratio of (a) EBITDA, to (b) Fixed Charges, in each case for the Companies on a
consolidated basis and for the twelve (12) month period ending on the date of
determination, to be less than 2.25 to 1.0.

 

9.3 Adjusted Fixed Charge Coverage Ratio. As of the last day of any fiscal
quarter, the ratio of (a) EBITDA, to (b) Adjusted Fixed Charges, in each ease
for the Companies on a consolidated basis and for the twelve (12) month period
ending on the date of determination, to be less than 2.0 to 1.0.

 

9.4 Secured Indebtedness. As of the last day of any fiscal quarter, the ratio of
(a) Secured Debt of the Companies, on a consolidated basis, to (b) Implied Value
of all Hotels owned by the Companies as of the date of determination, in each
case as of such date, to exceed 0.30 to 1.0.

 

9.5 Total Indebtedness to Investments in Hotels. As of the last day of any
fiscal quarter, the ratio of (a) all Indebtedness of the Companies on a
consolidated basis, to (b) the sum of (i) the Approved Costs of all Hotels owned
by the Companies as of the date of determination, plus (ii) the Companies Share
of the Approved Costs of all Hotels owned by Unconsolidated Affiliates as of the
date of determination, in each case as of such date, to exceed 0.40 to 1.0.

 

50



--------------------------------------------------------------------------------

9.6 Total Indebtedness to Implied Value. As of the last day of any fiscal
quarter, the Total Indebtedness to Implied Value Ratio to exceed 0.40 to 1.0.

 

9.7 Minimum Tangible Net Worth. As of the last day of any fiscal quarter,
Tangible Net Worth to be less than the sum of (a) $395,140,713, and (b)
eighty-five percent (85%) of the amount of Net Proceeds of any Equity Issuances
subsequent to the Closing Date.

 

9.8 Unsecured Debt to Unencumbered Implied Value Ratio. As of the last day of
any fiscal quarter, the Unsecured Debt to Unencumbered Implied Value Ratio to
exceed 0.5 to 1.0.

 

SECTION 10

 

DEFAULT

 

The term “Default” means the occurrence of any one or more of the following
events:

 

10.1 Payment of Obligation. The failure of any Obligor to pay (a) any part of
the Obligation (other than the Principal Debt or other principal of the
Obligation on the Termination Date) within three (3) days after such payment
became due, or (b) any Principal Debt or other principal of the Obligation on
the Termination Date.

 

10.2 Covenants. The failure of any Obligor to punctually and properly perform,
observe; and comply with:

 

(a) any covenant or agreement contained in Section 4; or

 

(b) any covenant or agreement contained in Section 7.1, and such failure shall
continue for ten (10) days after Borrowers receive notice from Administrative
Agent of such failure; or

 

(c) any covenant or agreement contained in Section 9 and such failure shall
continue for ten (10) days after such failure occurred; or

 

(d) any other covenant or agreement contained in any Loan Document (other than
the covenants to pay the principal of and interest on the Obligation and the
covenants in (a), (b), or (c) preceding) and if such failure is susceptible to
being cured within the appropriate time, then such failure shall continue for
thirty (30) days after the earlier to occur of the date (i) any Responsible
Officer of any Borrower knows of, or (ii) Borrowers receive notice from
Administrative Agent of such failure.

 

10.3 Debtor Relief, Any Company (a) is not Solvent, (b) fails to pay its
Liabilities generally as they become due, (c) voluntarily seeks, consents to, or
acquiesces in the benefit of any Debtor Relief Law, or (d) becomes a party to or
is made the subject of any proceeding provided for by any Debtor Relief Law,
other than as a creditor or claimant, that could suspend or otherwise adversely
affect the Rights of any Credit Party granted in the Loan Documents (unless, if
the proceeding is involuntary, the applicable petition is dismissed within sixty
(60) days after its filing).

 

10.4 Judgments and Attachments. Any Company fails, within sixty (60) days after
entry, to pay, bond, or otherwise discharge any judgment or order for the
payment of money in excess of $5,000,000

 

51



--------------------------------------------------------------------------------

(individually or collectively) or any warrant of attachment, sequestration or
similar proceeding against any Company’s assets having a value (individually or
collectively) of $5,000,000 which is neither (a) stayed on appeal nor (b)
diligently contested in good faith by appropriate proceedings and adequate
reserves have been set aside on its books in accordance with GAAP.

 

10.5 Government Action.

 

(a) A final non-appealable order is issued by any Governmental Authority
(including the United States Justice Department) requiring any Company to divest
all or a substantial portion of its assets under any antitrust, restraint of
trade, unfair competition, industry regulation, or similar Governmental
Requirements, or

 

(b) any Governmental Authority seizes or otherwise appropriates, or takes
custody or control of, all or any substantial portion of the assets of any
Company, other than through condemnation proceeding.

 

10.6 Misrepresentation. Any material representation or warranty made by any
Company contained in any Loan Document at any time proves to have been incorrect
in any material respect when made.

 

10.7 Default Lender Other Agreements.

 

(a) Any Company shall fail to make any payment in respect of any Indebtedness in
excess of $15,000,000 (individual or in the aggregate) when due or within any
applicable grace period, if any; or

 

(b) A default shall occur in respect of any credit agreement, note, mortgage,
indenture, or other agreement or document evidencing, securing, or otherwise
relating to any Indebtedness in excess of $15,000,000 (individual or in the
aggregate) (other than a failure to make any payment when due in respect of any
such Indebtedness) and such default shall continue for more than the period of
grace, if any, specified therein or otherwise granted by the lender thereof

 

10.8 Validity and Enforceability of Loan Documents. Any Loan Document at any
time after its execution and delivery ceases to be in full force and effect in
any material respect or is declared by a Governmental Authority to be null and
void or its validity or enforceability is contested by any Company, or any
Company denies that it has any further liability or obligations under any Loan
Document to which it is a party.

 

10.9 Management Changes. Jeffrey Fisher shall cease to be active in the
management of the Trust.

 

10.10 Change in Control. A Change in Control shall occur.

 

10.11 Plan Assets. The assets of any Company at anytime constitute assets,
within the meaning of ERISA, the Code, and the respective regulations
promulgated thereunder, of any Employee Plan or Multiemployer Plan.

 

10.12 Default Under Operating Leases. The failure of any Company to punctually
and properly perform, observe, and comply with any material covenant or
agreement contained in any Operating Lease

 

52



--------------------------------------------------------------------------------

having annual lease payments of $10,000,000 or more (individually or in the
aggregate) and such default shall continue for more than any applicable grace
period, if any.

 

SECTION 11

 

RIGHTS AND REMEDIES

 

11.1 Remedies Upon Default.

 

(a) Debtor Relief. If a Default (i) occurs under Section 10.3(c) or (d) (and in
the case of (d), such Default shall not have been remedied during any period of
grace contained therein), or (ii) occurs and is continuing under Section 10.3(a)
or (b), the commitment to extend credit under this Agreement automatically
terminates, the entire unpaid balance of the Obligation automatically becomes
due and payable without any action of any kind whatsoever.

 

(b) Other Defaults. If a Default occurs and is continuing, subject to the terms
of Section 13.9(b), then Administrative Agent may, and upon the request of the
Required Lenders shall, do any one or more of the following: (i) if the maturity
of the Obligation has not already been accelerated under Section 11.1(a), then
declare the entire unpaid balance of all or any part of the Obligation
immediately due and payable, whereupon it is due and payable; (ii) terminate the
commitments of Lenders to extend credit under this Agreement; (iii) reduce any
claim to judgment; and (iv) exercise any and all other legal or equitable Rights
afforded by the Loan Documents, the Governmental Requirements of the State of
Texas, or any other applicable jurisdiction.

 

11.2 Waivers. To the extent permitted by applicable law, each Company waives
presentment and demand for payment, protest, notice of intention to accelerate,
notice of acceleration, and notice of protest and nonpayment, and agrees that
its liability with respect to all or any part of the Obligation is not affected
by any renewal or extension in the time of payment of all or any part of the
Obligation, by any indulgence, or by any release or change in any security for
the payment of all or any part of the Obligation.

 

11.3 Performance by Administrative Agent. If any covenant, duty, or agreement of
Borrowers is not performed in accordance with the terms of the Loan Documents,
Administrative Agent may, while a Default exists, at its option, perform, or
attempt to perform that covenant, duty, or agreement on behalf of Borrowers (and
any amount expended by Administrative Agent in its performance or attempted
performance is payable by to Administrative Agent on demand, becomes part of the
Obligation, and bears interest at the Default Rate from the date of
Administrative Agent’s expenditure until paid). However, neither Administrative
Agent nor any Lender assumes or shall have, except by its express written
consent, any liability or responsibility for the performance of any covenant,
duty, or agreement of Borrowers.

 

11.4 Not in Control. None of the covenants or other provisions contained in any
Loan Document shall, or shall be deemed to, give any Agent or any Lender the
Right to exercise control over the assets (including real Property), affairs, or
management of any Company.

 

11.5 Course of Dealing. The acceptance by any Agent or any Lender of any partial
payment on the Obligation shall not be deemed to be a waiver of any Default then
existing. No waiver by any Credit Parry of any Default shall be deemed to be a
waiver of any other then-existing or subsequent Default. No delay or omission by
any Credit Party in exercising any Right under the Loan Documents will impair
that

 

53



--------------------------------------------------------------------------------

Right or be construed as a waiver thereof or any acquiescence therein, nor will
any single or partial exercise of any Right preclude other or further exercise
thereof or the exercise of any other Right under the Loan Documents or
otherwise.

 

11.6 Cumulative Rights. All Rights available to the Credit Parties under the
Loan Documents are cumulative of and in addition to all other Rights granted to
the Credit Parties at law or in equity, whether or not the Obligation is due and
payable and whether or not Agents or Lenders have instituted any suit for
collection, foreclosure, or other action in connection with the Loan Documents.

 

11.7 Application of Proceeds. Any and all proceeds ever received by any Credit
Party from the exercise of any Rights pertaining to the Obligation shall be
applied to the Obligation according to Section 3.11.

 

11.8 Certain Proceedings. Borrowers shall promptly execute and deliver, or cause
the execution and delivery of, all applications, certificates, instruments, and
all other documents and papers Administrative Agent reasonably requests in
connection with the obtaining of any consent, approval, registration,
qualification, permit, license, or authorization of any Governmental Authority
or other Person necessary or appropriate for the effective exercise of any
Rights under the Loan Documents_ Because Borrowers agree that Agents’ and
Lenders’ remedies at law for failure of Borrowers to comply with the provisions
of this paragraph would be inadequate and that failure would not be adequately
compensable in damages, Borrowers agree that the covenants of this Section 11.8
may be specifically enforced.

 

SECTION 12

 

ADMINISTRATIVE AGENT

 

12.1 Appointment and Authorization of Administrative Agent.

 

(a) Each Lender hereby irrevocably (subject to Section 12.9) appoints,
designates, and authorizes Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender or Participant, and no implied
covenants, functions, responsibilities, duties, obligations, or liabilities
shall be read into this Agreement or any other Loan Document or otherwise exist
against Administrative Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Legal Requirement. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b) Issuing Bank shall act on behalf of Lenders with respect to any LCs issued
by it and the documents associated therewith until such time (and except for so
long) as Issuing Bank may agree at the request of Required Lenders to act for
Issuing Bank with respect thereto; provided, however, that Issuing Bank shall
have all of the benefits and immunities (i) provided to Administrative Agent in
this Section 12

 

54



--------------------------------------------------------------------------------

with respect to any acts taken or omissions suffered by Issuing Bank in
connection with LCs issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the LC as fully
as if the term “Administrative Agent” as used in this Section 12 included
Issuing Bank with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to Issuing Bank.

 

12.2 Delegation of Duties, Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees,
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct,

 

12.3 Liability of Administrative Agent. No Agent-Related Person shall be (a)
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (INCLUDING ANY ACTION OR OMISSION CONSTITUTING ORDINARY
NEGLIGENCE BY AN AGENT RELATED PERSON) (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein), or
(b) responsible in any manner to any Lender or Participant for any recital,
statement, representation, or warranty made by any Company or any officer
thereof, contained herein or in any other Loan Document, or in any certificate.
report, statement, or other document referred to or provided for in, or received
by Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability, or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Company or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or Participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books, or
records of any Company or any Affiliate thereof.

 

12.4 Reliance by Administrative Agent.

 

(a) Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex, or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Company), independent accountants, and
other experts selected by Administrative Agent. Administrative Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of Required
Lenders as it deems appropriate and if it so requests, it shall first be
indemnified to its satisfaction by Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of Required Lenders or all
Lenders, if required hereunder, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all Lenders and Participants.
Where this Agreement expressly permits or prohibits an action unless Required
Lenders otherwise determine, Administrative Agent shall, and in all other
instances, Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of Lenders.

 

55



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Section 6.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved, or accepted or to be satisfied with, each document or
other matter either sent by Administrative Agent to such Lender for consent,
approval, acceptance, or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

 

12.5 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Potential Default or Default,
except with respect to defaults in the payment of principal, interest, and fees
required to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrowers referring to this Agreement, describing such Potential Default or
Default and stating that such notice is a “notice of default.” Administrative
Agent will notify Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Potential Default or Default
as may be directed by Required Lenders in accordance with Section 11; provided,
however, that unless and until Administrative Agent has received any such
direction. Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Potential
Default or Default as it shall deem advisable or in the best interest of
Lenders.

 

12.6 Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Administrative Agent hereinafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Company or any Affiliate thereof, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Lender as to
any matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to Administrative Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial, and other condition and creditworthiness of the Companies
and their respective Affiliates, and all applicable bank or other regulatory
Legal Requirements relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to Borrowers
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals, and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition, and creditworthiness of Borrowers.
Except for notices, reports, and other documents expressly required to be
furnished to Lenders by Administrative Agent herein, Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition, or creditworthiness of any Company or any
Affiliate of any Company which may come into the possession of any Agent-Related
Person.

 

12.7 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of Borrowers
and without limiting the obligation of any Company to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Person’s gross negligence or willful

 

56



--------------------------------------------------------------------------------

misconduct; provided, however, that no action taken in accordance with the
directions of Required Lenders shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 12.7. Without limitation of the
foregoing, each Lender shall reimburse Administrative Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorneys’ fees
and expenses) incurred by Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice in respect of Rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Administrative Agent is not reimbursed for such expenses by
or on behalf of Borrowers. The undertaking in this Section 12.7 shall survive
termination of the Total Commitment, the payment of all of the Obligation
hereunder and the resignation or replacement of Administrative Agent.

 

12.8 Administrative Agent in its Individual Capacity. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with any
Company or any Affiliate of any Company as though Bank of America were not
Administrative Agent or Issuing Bank hereunder and without notice to or consent
of any other Credit Party. The Credit Parties acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Company or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that Administrative Agent shall be under no obligation to provide
such information to them. With respect to its Borrowings, Bank of America shall
have the same Rights under this Agreement as any other Lender and may exercise
such Rights as though it were not Administrative Agent or Issuing Bank, and the
terms “Lender” and “Lenders” include Bank of America in its individual capacity.

 

12.9 Successor Administrative Agent. Administrative Agent may, and at the
request of the Required Lenders for cause (i.e., Administrative Agent is
continuing to fail to perform its responsibilities as Administrative Agent under
the Loan Documents) shall, resign as Administrative Agent upon thirty (30) days’
notice to Lenders. If Administrative Agent resigns under this Agreement, then
Required Lenders shall appoint from among Lenders a successor administrative
agent for Lenders which successor administrative agent shall be consented to by
Borrowers at all times other than during the existence of a Default (which
consent of Borrowers shall not be unreasonably withheld or delayed). If no
successor administrative agent is appointed prior to the effective date of the
resignation of Administrative Agent, then Administrative Agent may appoint,
after consulting with Lenders and Borrowers, a successor administrative agent
from among Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, such successor administrative agent shall
succeed to all the Rights and duties of the retiring Administrative Agent and
the term “Administrative Agent” shall mean such successor administrative agent
and the retiring Administrative Agent’s appointment, powers, and duties as
Administrative Agent shall be terminated. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 12 and Section 7.12 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, then the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Administrative Agent hereunder until such
time, if any, as Required Lenders appoint a successor agent as provided for
above. Notwithstanding the foregoing, however, Bank of America may not be
removed as Administrative Agent at the request of Required Lenders unless Bank
of America shall also simultaneously be replaced and fully

 

57



--------------------------------------------------------------------------------

released as “Issuing Bunk” hereunder pursuant to documentation in form. and
substance reasonably satisfactory to Bank of America.

 

12.10 Other Agents; Lead Managers. No Lender identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “co-documentation
agent, “joint lead arranger,” or “joint book manager” shall have any Right,
power, obligation, liability, responsibility, or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing, no
Lender so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any Lender so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

12.11 Approval of Lenders.

 

(a) All communications from Administrative Agent to Lenders requesting Lenders’
determination, consent, approval, or disapproval (i) shall be given in the form
of a written notice to each Lender, (ii) shall be accompanied by a description
of the matter or thing as to which such determination, approval, consent, or
disapproval is requested, or shall advise each Lender where such matter or thing
may be inspected, or shall otherwise describe the matter or issue to be
resolved, (iii) shall include, if reasonably requested by a Lender and to the
extent not previously provided to such Lender, written materials and a summary
of all oral information provided to Administrative Agent by Borrowers in respect
of the matter or issue to be resolved, and (iv) shall include Administrative
Agent’s recommended course of action or determination in respect thereof. Each
Lender shall reply promptly, but in any event (x) within thirty (30) days (or
such lesser period as may be required under the Loan Documents for
Administrative Agent to respond) for those matters requiring the consent by all
Lenders, and (y) within fifteen (15) Business Days (or such lesser period as may
be required under the Loan Documents for Administrative Agent to respond) for
those matters requiring the consent by the Required Lenders, in each instance,
after receipt of the request therefore by Administrative Agent (in either event,
the “Lender Reply Period”).

 

(b) If the Lender Reply Period is conspicuously set forth in a written notice
from Administrative Agent to a Lender, then unless such Lender shall give
written notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent within the Lender Reply Period, such
Lender shall be deemed to have approved of or consented to such recommendation
or determination if such written notice from Administrative Agent shall
conspicuously state that such approval or consent shall be deemed given unless a
response is received within the Lender Reply Period.

 

SECTION 13

 

MISCELLANEOUS

 

13.1 Headings. The headings, captions and arrangements used in any of the Loan
Documents are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify, or modify the terms of the Loan Documents, nor affect
the meaning thereof.

 

13.2 Nonbusiness Days; Time. Any payment or action that is due under any Loan
Document on a non-Business Day may be delayed until the next-succeeding Business
Day (but interest shall continue to accrue on any applicable payment until
payment is in fact made) unless the payment concerns a Eurodollar

 

58



--------------------------------------------------------------------------------

Borrowing, in which case if the next-succeeding Business Day is in the next
calendar month then such payment shall be made on the next-preceding Business
Day.

 

13.3 Communications. Unless otherwise specifically provided, whenever any Loan
Document requires or permits any consent, approval, notice, request, demand, or
other communication from one party to another, communication must be in writing
(which may be by telex or telecopy) to be effective and shall be deemed to have
been given (a) if by telex, when transmitted to the appropriate telex number and
the appropriate answerback is received. (b) if by telecopy, when transmitted to
the appropriate telecopy number (and all communications sent by telecopy must be
confirmed promptly thereafter by telephone; but any requirement in this
parenthetical shall not affect the date when the telecopy shall be deemed to
have been delivered), (c) if by mail, on the fifth (5th) Business Day after it
is enclosed in an envelope and properly addressed, stamped, sealed, certified
mail; return receipt requested, and deposited in the appropriate official postal
service, or (d) if by any other means, when actually delivered. Until changed by
notice pursuant to this Agreement, the address (and telecopy number) for each
party to a Loan Document is set forth on Schedule 1.

 

13.4 Form and Number of Documents. The form, substance, and number of
counterparts of each writing to be furnished under this Agreement must be
satisfactory to Agents and their counsel.

 

13.5 Survival. All covenants, agreements, undertakings, representations, and
warranties made in arty of the Loan Documents survive all closings under the
Loan Documents and, except as otherwise indicated, are not affected by any
investigation made by any party.

 

13.6 Governing Law. EXCEPT AS EXPRESSLY PROVIDED IN A LOAN DOCUMENT, THE
GOVERNMENTAL REQUIREMENTS (OTHER THAN CONFLICT-OF-LAWS PROVISIONS) OF THE STATE
OF TEXAS AND OF THE UNITED STATES OF AMERICA GOVERN THE RIGHTS AND DUTIES OF THE
PARTIES TO THE LOAN DOCUMENTS AND THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND
INTERPRETATION OF THE LOAN DOCUMENTS.

 

13.7 Invalid Provisions. Any provision in any Loan Document held to be illegal,
invalid, or unenforceable is fully severable, the appropriate Loan Document
shall be construed and enforced as if that provision had never been included;
and the remaining provisions shall remain in full force and effect and shall not
be affected by the severed provision. Agents, Lenders, and Borrowers agree to
negotiate, in good faith, the terms of a replacement provision as similar to the
severed provision as may be possible and be legal, valid and enforceable.
However, if the provision held to be illegal, invalid, or unenforceable is a
material part of this Agreement, such invalid, illegal, or unenforceable
provision shall be, to the extent permitted by applicable law, replaced by a
clause or provision judicially construed and interpreted to be as similar in
substance and content to the original terms of such illegal, invalid, or
unenforceable clause or provision as the context thereof would reasonably allow,
so that such clause or provision would thereafter be legal, valid, and
enforceable.

 

13.8 Venue; Service of Process; Jury Trial. EACH PARTY TO ANY LOAN DOCUMENT, IN
EACH CASE FOR ITSELF, ITS SUCCESSORS AND ASSIGNS (AND IN THE CASE OF BORROWERS,
FOR EACH OF ITS CONSOLIDATED AFFILIATES), (a) IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE STATE. OF
TEXAS, (b) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BYLAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY

 

59



--------------------------------------------------------------------------------

LITIGATION ARISING OUT OF OR IN CONNECTION WITH THE LOAN DOCUMENTS AND THE
OBLIGATION BROUGHT IN DISTRICT COURTS OF DALLAS COUNTY, TEXAS, OR IN THE UNITED
STATES DISTRICT COURT IN DALLAS COUNTY, TEXAS, (c) IRREVOCABLY WAIVES ANY CLAIMS
THAT ANY LITIGATION BROUGHT IN ANY OF THE AFOREMENTIONED COURTS HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM, (d) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT
OF ANY OF THOSE COURTS IN ANY LITIGATION BY THE MAILING OF COPIES THEREOF BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, BY HAND-DELIVERY, OR
BY DELIVERY BY A NATIONALLY RECOGNIZED COURIER SERVICE, AND SERVICE SHALL BE
DEEMED COMPLETE UPON DELIVERY OF THE LEGAL PROCESS AT ITS ADDRESS SET FORTH IN
THIS AGREEMENT, (e) IRREVOCABLY AGREES THAT ANY LEGAL. PROCEEDING AGAINST ANY
PARTY TO ANY LOAN DOCUMENT ARISING OUT OF OR IN CONNECTION WITH THE LOAN
DOCUMENTS OR THE OBLIGATION MAYBE BROUGHT IN ONE OF THE AFOREMENTIONED COURTS,
AND (f) IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY LOAN DOCUMENT. The scope of each of the foregoing waivers is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims, and all other common law
and statutory claims. Each Borrower (for itself and on behalf of each of its
Consolidated Affiliates) acknowledges that these waivers are a material
inducement to each Credit Party’s agreement to enter into a business
relationship, that each Credit Party has already relied on these waivers in
entering into this Agreement, and that each Credit Party will continue to rely
on each of these waivers in related future dealings. Each Borrower (for itself
and on behalf of each of its Consolidated Affiliates) further warrants and
represents that it has reviewed these waivers with its legal counsel, and that
it knowingly and voluntarily agrees to each waiver following consultation with
legal counsel THE WAIVERS IN THIS SECTION 13.8 ARE IRREVOCABLE, MEANING THAT
THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THESE WAIVERS SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, SUPPLEMENTS, OR REPLACEMENTS TO OR OF THIS
OR ANY OTHER LOAN DOCUMENT. In the event of Litigation, this Agreement may be
filed as a written consent to a trial by the court.

 

13.9 Amendments, Consents, Conflicts, and Waivers.

 

(a) Required Lenders. Unless otherwise specifically provided, the provisions of
this Agreement may be amended, modified, or waived, only by an instrument in
writing executed by Borrowers and the Required Lenders and supplemented only by
documents delivered or to be delivered in accordance with the express terms of
this Agreement.

 

(b) All Lenders. Except as specifically otherwise provided in this Section 13.9,
any amendment to or consent or waiver under this Agreement or any Loan Document
that purports to accomplish any of the following must be by an instrument in
writing executed by Borrowers and executed (or approved, as the case may be) by
each Lender (other than any Defaulting Lender): (i) extends the Maturity Date or
the Termination Date; (ii) extends the due date or decreases the amount of any
scheduled payment or amortization of the Obligation or any fees or other amounts
payable hereunder beyond the date specified in the Loan Documents; (iii)
decreases any rate or amount of interest, fees, principal, or other sums payable
to the Credit Parties under this Agreement (except such reductions as are
contemplated by this Agreement); (iv) changes the definition of “Adjusted N01,”
“Approved Costs,” “Capitalization Rate,” “Change in Control,” “Commitment,”.
Eligible Assignee,” “Implied Value,” “Pro Rata,” “Pro Rata Share,” “Qualified
Property,” “Required Lenders,”

 

60



--------------------------------------------------------------------------------

“Total Commitment,” or “Total Indebtedness to Implied Value Ratio;” or (v)
increases any one or more Lenders’ Commitment; (vi) waives compliance with,
amends, or fully or partially releases (or waives the requirement of) any
guaranty, if any, or any collateral, if any, except as expressly provided in
Sections 4.2(g) and 4.6; (vii) permits any Borrower to assign any of its Rights
hereunder; (viii) amends Section 4:, (ix) changes the percentage of the
Commitments or of the unpaid principal amount of the Notes, or the number of
Lenders, which shall be required for Lenders or any of them to take any action
under this Section or any other provision of this Agreement; or (x) changes this
Section 13.9(b) or any other matter specifically requiring the consent of all
Lenders wider this Agreement.

 

(c) Agents or Issuing Bank. Any amendment or supplement to, or waiver or consent
under, any Loan Document that purports to accomplish any of the following must
be by a writing executed by Borrowers and executed (or approved in writing, as
the case may be) by the affected Agent or Issuing Bank, as the case may be (in
addition to the Required Lenders or all Lenders, as the case may be, as required
by this Section 13.9): (i) extends the due date for, decreases the amount or
rate of calculation of, or waives the late or non-payment of, any fees payable
to such Agent or Issuing Bank under any Loan Document, except. in each case, any
adjustments or reductions that are contemplated by any Loan Document; (ii)
increases such Agent’s or Issuing Bank’s, as the case may be, obligations beyond
its commitments under any Loan Document; or (iii) changes this clause (c) or any
other matter specifically requiring the consent of such Agent or Issuing Bank,
as the case may be, under any Loan Document.

 

(d) LCs. Any LC may be renewed, extended, amended, replaced, or canceled
consistent with the terms of this Agreement by a writing executed by Issuing
Bank and Borrowers if such writing is first approved in writing by
Administrative Agent.

 

(e) Conflicts. Any conflict or ambiguity between the terms and provisions of
this Agreement and terms and provisions in any other Loan Document is controlled
by the terms and provisions of this Agreement.

 

(t) Course of Dealing. No course of dealing or any failure or delay by any
Credit Party or any of its Representatives with respect to exercising any Right
of any Credit Party under this Agreement operates as a waiver thereof. A waiver
must be in writing and signed by the Required Lenders or Lenders, as
appropriate, to be effective, and a waiver will be effective only in the
specific instance and for the specific purpose for which it is given.

 

13.10 Multiple Counterparts. Any Loan Document may be executed in a number of
identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of thereof, it shall not be necessary to produce or account for
more than one counterpart. Each Lender need not execute the same counterpart of
this Agreement so long as identical counterparts are executed by each Borrower
and each Credit Party. This Agreement shall become effective when counterparts
of this Agreement have been executed and delivered to Administrative Agent by
each Credit Party and each Borrower, or, in the case only of Lenders, when
Administrative Agent has received telecopied, telexed, or other evidence
satisfactory to it that each Lender has executed and is delivering to
Administrative Agent a counterpart of this Agreement.

 

61



--------------------------------------------------------------------------------

13.11 Successors and Assigns; Assignments and Participations.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its Rights hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by any Borrower without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, and, to the extent expressly
contemplated hereby, Indemnified Parties) any legal or equitable right, remedy,
or claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its Rights under this Agreement (including all or a portion of its Commitment
and Borrowings (including for purposes of this Section 13.11(b) participation in
the LC Exposure) at the time owing to it); provided that (i) except in the case
of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and Borrowings at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Total Commitment (which for
this purpose includes Borrowings outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Acceptance Agreement
with respect to such assignment is delivered to Administrative Agent, shall not
be less than $10,000,000 unless each of Administrative Agent and, so long as no
Default has occurred and is continuing, Borrowers otherwise consent (each such
consent not to be unreasonably withheld or delayed), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights under this Agreement with respect to the Total
Commitment and Borrowings assigned, (iii) the parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Acceptance
Agreement, together with a processing and recordation fee of $3,500, and (iv)
the assignee Lender, if it is not a Lender prior to the effectiveness of such
assignment, shall deliver an administrative questionnaire to Administrative
Agent. Subject to acceptance and recording thereof by Administrative Agent
pursuant to Section 13.11(c), from and after the effective date specified in
each Assignment and Acceptance Agreement, the Eligible Assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance Agreement, have the Rights of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance Agreement, be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance Agreement
covering all of the assigning Lender’s rights under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.18, 3.19, and 7.12). Upon request, Borrowers shall
execute and deliver new or replacement Notes to the assigning Lender and the
assignee Lender. Any assignment or transfer by a Lender of rights under this
Agreement that does not comply with this Section 13.11(b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights in accordance with Section 13.11(d).

 

(c) Administrative Agent, acting solely for this purpose as an agent of
Borrowers, shall maintain at Administrative Agent’s Office a copy of each
Assignment and Acceptance Agreement delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
principal amount of the Borrowings and LC Exposure owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrowers and the Credit Parties may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary, The Register

 

62



--------------------------------------------------------------------------------

shall be available for inspection by Borrowers and any Credit Party, at any
reasonable time and from tune to time upon reasonable prior notice.

 

(d) Any Lender may, without the consent of or notice to, Borrowers or
Administrative Agent, sell participation to one (1) or more Eligible Assignees
(a “Participant”) in all or a portion of such Lender’s rights under this
Agreement (including all or a portion of its Commitment and/or the Borrowings
(including such Lender’s participations in the LC Exposure) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) Borrowers,
Administrative Agent, and the other Credit Parties shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver, or other modification that would (A) postpone any date
upon which any payment of money is scheduled to be paid to such Participant, (B)
reduce the principal, interest, fees, or other amounts payable to such
Participant, or (C) release any guarantor (except as expressly provided in
Sections 4.2(g) and 4.6) or all or substantially all of any collateral. Subject
to Section 13.11(e), Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.14, 3.18, and 3.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 13.11(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 3.12(a) as though it were a Lender, provided that such
Participant agrees to be subject to Section 3.12(b) as though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.14, 3.18 or Section 3.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant that would be a foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.14 or 3.19 unless Borrowers are notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of Borrowers, to comply with Section 3.19(d) as though it were a
Lender.

 

(t) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender to a Federal Reserve Bank; provided
that no such pledge or assignment shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g) If the consent of Borrowers to an assignment or to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment threshold specified in clause (i) of the proviso to the first
sentence of Section 13.11(b)), Borrowers shall be deemed to have given its
consent five (5) Business Days after the date notice thereof has been delivered
by the assigning Lender (through Administrative Agent) unless such consent is
expressly refused by Borrowers prior to such fifth (5`h) Business Day.

 

(h) As used herein; the following terms have the following meanings:

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

63



--------------------------------------------------------------------------------

“Eligible Assignee” means: (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by Administrative Agent, the Issuing Bank, and, unless a Default has occurred
and is continuing, Borrowers (each such approval not to be unreasonably withheld
or delayed).

 

“Fund’ means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding, or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Borrowings pursuant to Section
13.11(b), then Bank of America may, upon thirty (30) days’ notice to Borrowers
and the Credit Parties, resign as Issuing Bank. In the event of any such
resignation as Issuing Bank, Borrowers shall be entitled to appoint from among
Lenders a successor Issuing Bank hereunder; provided, however, that no failure
by Borrowers to appoint any such successor shall affect the resignation of Bank
of America as Issuing Bank. Bank of America shall retain all the rights of the
Issuing Bank hereunder with respect to all Borrowings outstanding as of the
effective date of its resignation as Issuing Bank and all LC Exposure with
respect thereto (including the right to require Lenders to make Base Rate
Borrowings or fund participations in unreimbursed amounts pursuant to Section
2.3(c)).

 

(j) Agents. Notwithstanding anything contained herein to the contrary, each
Agent shall, at all times prior to its resignation or replacement as an Agent
hereunder, retain a minimum Commitment of $25,000,000 (or, if approved by
Borrowers, $15,000,000).

 

13.12 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Borrowers’ obligations under the Loan Documents remain in full
force and effect until the Total Commitment is terminated and the Obligation is
paid in full (except for provisions under the Loan Documents which by their
terms expressly survive payment of the Obligation and termination of the Loan
Documents). If at any time any payment of the principal of or interest on any
Note or any other amount payable by Borrowers or any other obligor on the
Obligation under any Loan Document is rescinded or must be restored or returned
upon the insolvency, bankruptcy, or reorganization of any Borrower or otherwise,
then the obligations of Borrowers under the Loan Documents with respect to that
payment shall be reinstated as though the payment had been due but not made at
that time.

 

13.13 Entirety. THIS AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS (EACH AS
AMENDED IN WRITING FROM TIME TO TIME) EXECUTED BY BORROWERS AND/OR ANY CREDIT
PARTY REPRESENT THE FINAL AGREEMENT AMONG BORROWERS AND THE CREDIT PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

13.14 Amendment and Restatement. The parties hereto agree that, on the Closing
Date, after all conditions precedent set forth herein have been satisfied or
waived:

 

(a) the Obligation represents, among other things, the amendment, extension,
consolidation, and modification of the Obligations outstanding under the
Existing Agreement;

 

64



--------------------------------------------------------------------------------

(b) this Agreement is intended to, and does hereby, restate, renew, extend,
amend, modify, supersede, and replace the Existing Agreement, and

 

(c) the votes executed pursuant to this Agreement amend, renew, extend, modify,
replace, substitute, and supersede in their entirety (but do not extinguish the
Indebtedness arising under) the promissory notes issued pursuant to the Existing
Agreement.

 

13.15 Restatement of Existing Credit Agreement. On the Closing Date, (i) all
outstanding Liabilities under the Existing Agreement owed to any “Lender” that
is not continuing as a Lender under this Agreement (each a “Non-Continuing
Lender”) shall be repaid in full by Borrowers and such NonContinuing Lender’s
commitment under the Existing Agreement shall be terminated and (ii) with
respect to Lenders under the Existing Agreement and any new Lenders which are
continuing as Lenders under this Agreement (the “Continuing Lenders”),
Administrative Agent shall make appropriate allocations and adjustments in the
initial funding instructions to the Lenders to reflect the modifications
effected by the Loan Documents to each Continuing Lender’s Commitment.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow. ]

 

65



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT BETWEEN

INNKEEPERS USA TRUST, INNKEEPERS USA LIMITED PARTNERSHIP,

BANK OF AMERICA, N. A., AS ADMINISTRATIVE AGENT,

THE SYNDICATION AGENT DEFINED THEREIN,

AND THE LENDERS DEFINED THEREIN

 

EXECUTED as of the day and year first mentioned.

 

INNKEEPERS USA TRUST, a Maryland real estate

investment trust, as a Borrower

By:

 

/s/    Mark Murphy       

--------------------------------------------------------------------------------

   

Mark Murphy

   

General Counsel and Secretary

INNKEEPERS USA LIMITED PARTNERSHIP, a Virginia limited partnership, as a
Borrower

By:

 

INNKEEPERS FINANCIAL CORPORATION,

a Virginia corporation, General Partner

By:

 

/s/    Mark Murphy       

--------------------------------------------------------------------------------

   

Mark Murphy

   

Vice President and Secretary

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT BETWEEN

INNKEEPERS USA TRUST, INNKEEPERS USA LIMITED PARTNERSHIP,

BANK OF AMERICA, N. A., AS ADMINISTRATIVE AGENT,

THE SYNDICATION AGENT DEFINED THEREIN,

AND THE LENDERS DEFINED THEREIN

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Issuing Bank, and a Lender

By:

 

/s/    Roger C. Davis       

--------------------------------------------------------------------------------

   

Name: Roger C. Davis

   

Title:   Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT BETWEEN

INNKEEPERS USA TRUST, INNKEEPERS USA LIMITED PARTNERSHIP,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

THE SYNDICATION AGENT DEFINED THEREIN,

AND THE LENDERS DEFINED THEREIN

 

CREDIT LYONNAIS NEW YORK BRANCH, as Syndication Agent and a Lender

By:

 

/s/    David Bowers

--------------------------------------------------------------------------------

   

Name:

 

David Bowers

   

Title:

 

Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT BETWEEN

INNKEEPERS USA TRUST, INNKEEPERS USA LIMITED PARTNERSHIP,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

THE SYNDICATION AGENT DEFINED THEREIN,

AND THE LENDERS DEFINED THEREIN

 

FIRST UNION NATIONAL BANK,

as a Lender

By:

 

/s/    Rex E. Rudy

--------------------------------------------------------------------------------

   

Name: Rex E. Rudy

   

Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT BETWEEN

INNKEEPERS USA TRUST, INNKEEPERS USA LIMITED PARTNERSHIP,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

THE SYNDICATION AGENT DEFINED THE REIN,

AND THE LENDERS DEFINED THEREIN

 

WELLS FARGO BANK, N.A.,

as a Lender

By:

 

/s/    Edwin S. Poole, III      

--------------------------------------------------------------------------------

   

Name:  Edwin S. Poole, III      

   

Title:    Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT BETWEEN

INNKEEPERS USA TRUST, INNKEEPERS USA LIMITED PARTNERSHIP,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT,

THE SYNDICATION AGENT DEFINED THEREIN,

AND THE LENDERS DEFINED THEREIN

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/    Wayne P. Robertson        

--------------------------------------------------------------------------------

   

Name:

 

Wayne P. Robertson

   

Title:

 

Vice President

 